EXHIBIT 10.1



















EXECUTIVE SUPPLEMENTAL RETIREMENT

INCOME AGREEMENT

FOR MICHAEL SANCHEZ







FIRST NATIONAL BANK OF NASSAU COUNTY

Fernandina Beach, Florida




October 20, 2004























































Financial Institution Consulting Corporation

700 Colonial Road, Suite 102

Memphis, Tennessee 38117

WATS: 1-800-873-0089

FAX: (901) 684-7414

(901) 684-7400

EXECUTIVE SUPPLEMENTAL RETIREMENT




--------------------------------------------------------------------------------







INCOME AGREEMENT FOR MICHAEL SANCHEZ




This Executive Supplemental Retirement Income Agreement (the "Agreement"),
effective as of the 20th day of October, 2004, formalizes the understanding by
and between FIRST NATIONAL BANK OF NASSAU COUNTY (the "Bank"), a
federally-chartered commercial bank having its principal place of business in
Florida, and MICHAEL SANCHEZ (hereinafter referred to as "Executive").




W I T N E S S E T H :




WHEREAS, the Executive is employed by the Bank; and

WHEREAS, the Bank recognizes the valuable services heretofore performed by the
Executive and wishes to encourage his continued employment; and

WHEREAS, the Executive wishes to be assured that he will be entitled to a
certain amount of additional compensation for some definite period of time from
and after retirement from active service with the Bank  or other termination of
employment and wishes to provide his beneficiary with benefits from and after
death; and

WHEREAS, the Bank and the Executive wish to provide the terms and conditions
upon which the Bank shall pay such additional compensation to the Executive
after retirement or other termination of employment and/or death benefits to his
beneficiary after death; and

WHEREAS, the Bank has adopted this Executive Supplemental Retirement Income
Agreement which controls all issues relating to benefits as described herein;

NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank and the Executive agree as follows:











2







--------------------------------------------------------------------------------







SECTION I

DEFINITIONS




When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:

1.1

"Accrued Benefit Account" shall be represented by the bookkeeping entries
required to record the Executive’s (i) Phantom Contributions plus (ii) accrued
interest, equal to the Interest Factor, earned to-date on such amounts.
 However, neither the existence of such bookkeeping entries nor the Accrued
Benefit Account itself shall be deemed to create either a trust of any kind, or
a fiduciary relationship between the Bank and the Executive or any Beneficiary.
  

1.2

"Act" means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

1.3

“Administrator” means the Bank.

1.4

"Bank" means FIRST NATIONAL BANK OF NASSAU COUNTY and any successor thereto.

1.5

"Beneficiary" means the person or persons (and their heirs) designated as
Beneficiary in Exhibit B of this Agreement to whom the deceased Executive’s
benefits are payable.  If no Beneficiary is so designated, then the Executive’s
Spouse, if living, will be deemed the Beneficiary.  If the Executive’s Spouse is
not living, then the Children of the Executive will be deemed the Beneficiaries
and will take on a per stirpes basis.  If there are no Children, then the Estate
of the Executive will be deemed the Beneficiary.

1.6

"Benefit Age" means the Executive's sixty-fifth (65th) birthday.

1.7

"Benefit Eligibility Date" means the date on which the Executive is entitled to
receive any benefit(s) pursuant to Section(s) III or V of this Agreement.  It
shall be the first day of the month following the month in which the Executive
attains his Benefit Age.  

1.8

"Board of Directors" means the board of directors of the Bank.

1.9

"Cause" means personal dishonesty, willful or grossly negligent misconduct,
willful or grossly negligent malfeasance, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, regulation (other than traffic violations or similar
offenses), or final cease-and-desist order, material breach of any provision of
this Agreement, or gross negligence in matters of material importance to the
Bank.

1.10

“Change in Control” means each of the events set forth in any one of the
following paragraphs:

(a)

any “Person” (as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934 (“Exchange Act”) as in effect as of the date of this Plan)
other than (i) the Holding Company, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Holding Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Holding Company in substantially the same proportions as
their ownership of shares of the Holding Company (any such person is hereinafter
referred to as “Person”), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act),








3







--------------------------------------------------------------------------------







directly or indirectly, of securities of the Holding Company representing more
than 20% of the combined voting power of the Holding Company’s then outstanding
securities (not including the securities beneficially owned by such Person any
securities acquired directly from the Holding Company);

(b)

there is consummated a merger or consolidation of the Holding Company with or
into any other corporation, other than a merger or consolidation which would
result in the holders of the voting securities of the Holding Company
outstanding immediately prior thereto holding securities which represent, in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Holding Company, immediately
after such merger or consolidation, more than 60% of the combines voting power
of the voting securities of either the Holding Company or the other entity which
survives such merger or consolidation or the parent of the entity which survives
such merger or consolidation;

(c)

the shareholders of the Holding Company approve any plan or proposal for the
liquidation or dissolution of the Holding Company or an agreement for the sale
or disposition by the Holding Company of all or substantially all the Holding
Company’s assets; or

(d)

during any period of two consecutive years (not including any period prior to
the date of the Agreement) individuals who at the beginning of such period
constitute the Board of Directors and any new director (other than a director
designated by a person who has entered into an agreement with the Holding
Company to effect a transaction described in (a), (b), or (c) above) whose
election by the Board or nomination for election by the Holding Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof.

(e)

a notice of an application is filed with the Florida Board of Financial
Institutions or the Federal Reserve Board or any other bank or thrift regulatory
approval (or notice of disapproval) is granted by the Federal Reserve, Florida
Board of Financial Institutions, the OCC, the Federal Deposit Insurance
Corporation, or any other regulatory authority for permission to acquire control
of the Company or any of its banking subsidiaries; provided tht if the
application is filed in connection with a transaction which has been approved by
the Board, then the Change in Control shall not be deemed to occur until
consummation of the transaction.

For purposes of this Plan, where a change in control of the Holding Company
results from a series of related transactions, the change in control of the
Holding Company shall be deemed to have occurred on the date of the consummation
of the first such transaction.

For purposes of paragraph (a) above, the shareholders of another corporation
(other than the Bank or a corporation described in clause (iv) of paragraph (a))
shall be deemed to constitute a Person.  Further, it is understood by the
parties that the sale, transfer, or other disposition of a subsidiary of the
Holding Company, other than First National Bank of Nassau County or its
successor, shall not constitute a change in control of the giving rise to
payments or benefits under this Plan.








4







--------------------------------------------------------------------------------







1.11

"Children" means all natural or adopted children of the Executive and issue of
any predeceased child or children.  

1.12

"Code" means the Internal Revenue Code of 1986, as amended from time to time.




1.13

"Contribution(s)" means those annual contributions which the Bank is required to
make to the Retirement Income Trust Fund on behalf of the Executive in
accordance with Subsection 2.1(a) and in the amounts set forth in Exhibit A of
the Agreement.  

1.14

(a) "Disability Benefit" means the benefit payable to the Executive following a
determination, in accordance with Subsection 6.1(a), that he is no longer able,
properly and satisfactorily, to perform his duties at the Bank.

(b) "Disability Benefit-Supplemental" (if applicable) means the benefit payable
to the Executive’s Beneficiary upon the Executive’s death in accordance with
Subsection 6.1(b).

1.15

"Effective Date" of this restated Agreement shall be October 20, 2004.

1.16

"Estate" means the estate of the Executive.

1.17

"Interest Factor" means monthly compounding, discounting or annuitizing, as
applicable, at a rate set forth in Exhibit A.

1.18

"Payout Period" means the time frame during which certain benefits payable
hereunder shall be distributed.  Payments shall be made in monthly installments
commencing on the first day of the month following the occurrence of the event
which triggers distribution and continuing for one hundred eighty (180) months.
 Should the Executive make a Timely Election to receive a lump sum benefit
payment, the Executive’s Payout Period shall be deemed to be one (1) month.  

1.19

"Phantom Contributions" means those annual Contributions set forth in Exhibit A
of the Agreement which the Bank is required to record to the Accrued Benefit
Account once the Executive has exercised the withdrawal rights provided for in
Subsection 2.2.

1.20

"Plan Year" shall mean the twelve (12) month period commencing January 1 and
ending December 31.

1.21

"Retirement Income Trust Fund" means the trust fund account established by the
Executive and into which annual Contributions will be made by the Bank on behalf
of the Executive pursuant to Subsection 2.1.  The contractual rights of the Bank
and the Executive with respect to the Retirement Income Trust Fund shall be
outlined in a separate writing to be known as the Michael Sanchez Grantor Trust
agreement.

1.22

“Spouse” means the individual to whom the Executive is legally married at the
time of the Executive’s death, provided, however, that the term “Spouse” shall
not refer to an individual to whom the Executive is legally married at the time
of death if the Executive and such individual have entered into a formal
separation agreement or initiated divorce proceedings.

1.23

"Supplemental Retirement Income Benefit" means an annual amount (before taking
into account federal and state income taxes), payable in monthly installments
throughout the Payout Period. Such benefit is projected pursuant to the
Agreement for the purpose of determining the Contributions to be








5







--------------------------------------------------------------------------------







made to the Retirement Income Trust Fund (or Phantom Contributions to be
recorded in the Accrued Benefit Account).   The annual Contributions and Phantom
Contributions have been actuarially determined, using the assumptions set forth
in Exhibit A, in order to fund for the projected Supplemental Retirement Income
Benefit.  The Supplemental Retirement Income Benefit for which Contributions (or
Phantom Contributions) are being made (or recorded) is set forth in Exhibit A.

1.24

"Timely Election" means the Executive has made an election to change the form of
his benefit payment(s) by filing with the Administrator a Notice of Election to
Change Form of Payment (Exhibit C of this Agreement).  In the case of benefits
payable from the Accrued Benefit Account, such election shall have been made at
least twelve (12) months prior to both (i) the event which triggers distribution
and (ii) the Executive’s Benefit Eligibility Date existing at the time of such
election.  In the case of benefits payable from the Retirement Income Trust
Fund, such election may be made at any time.

SECTION II

BENEFITS – GENERALLY

2.1

(a) Retirement Income Trust Fund and Accrued Benefit Account.  The Executive
shall establish the Michael Sanchez Grantor Trust into which the Bank shall be
required to make annual Contributions on the Executive’s behalf, pursuant to
Exhibit A and this Section II of the Agreement.  A trustee shall be selected by
the Executive. The trustee shall maintain an account, separate and distinct from
the Executive’s personal contributions, which account shall constitute the
Retirement Income Trust Fund. The trustee shall be charged with the
responsibility of investing all contributed funds.  Distributions from the
Retirement Income Trust Fund of the Michael Sanchez Grantor Trust may be made by
the trustee to the Executive, for purposes of payment of any income or
employment taxes due and owing on Contributions by the Bank to the Retirement
Income Trust Fund, if any, and on any taxable earnings associated with such
Contributions which the Executive shall be required to pay from year to year,
under applicable law, prior to actual receipt of any benefit payments from the
Retirement Income Trust Fund.  If  the Executive exercises his withdrawal rights
pursuant to Subsection 2.2, the Bank’s obligation to make Contributions to the
Retirement Income Trust Fund shall cease and the Bank’s obligation to record
Phantom Contributions in the Accrued Benefit Account shall immediately commence
pursuant to Exhibit A and this Section II of the Agreement.  To the extent this
Agreement is inconsistent with the Michael Sanchez Grantor Trust Agreement, the
Michael Sanchez Grantor Trust Agreement shall supersede this Agreement.

The annual Contributions (or Phantom Contributions) required to be made by the
Bank to the Retirement Income Trust Fund (or recorded by the Bank in the Accrued
Benefit Account) have been actuarially determined and are set forth in Exhibit A
which is attached hereto and incorporated herein by reference.  Contributions
shall be made by the Bank to the Retirement Income Trust Fund (i) within
seventy-five (75) days of establishment of such trust, and (ii) within the first
thirty (30) days of the beginning of each subsequent Plan Year, unless this
Section expressly provides otherwise.  Phantom Contributions, if any, shall be
recorded in the Accrued Benefit Account within the first thirty (30) days of the
beginning of each applicable Plan Year, unless this Section expressly provides
otherwise.  Phantom Contributions shall accrue interest at a rate equal to the
Interest Factor, during the Payout Period, until the balance of the Accrued
Benefit Account has been fully distributed.  Interest on any Phantom
Contribution shall not commence until such Payout Period commences.

The Administrator shall review the schedule of annual Contributions (or Phantom
Contributions) provided for in Exhibit A (i) within thirty (30) days prior to
the close of each Plan Year and (ii) if the








6







--------------------------------------------------------------------------------







Executive is employed by the Bank until attaining Benefit Age, on or immediately
before attainment of such Benefit Age.  Such review shall consist of an
evaluation of the accuracy of all assumptions used to establish the schedule of
Contributions (or Phantom Contributions).  Provided that (i) the Executive has
not exercised his withdrawal rights pursuant to Subsection 2.2 and (ii) the
investments contained in the Retirement Income Trust Fund have been deemed
reasonable by the Bank, the Administrator shall prospectively amend or
supplement the schedule of Contributions provided for in Exhibit A should the
Administrator determine during any such review that an increase in or supplement
to the schedule of Contributions is necessary in order to adequately fund the
Retirement Income Trust Fund so as to provide an annual benefit (or to provide
the lump sum equivalent of such benefit, as applicable) equal to the
Supplemental Retirement Income Benefit, on an after-tax basis, commencing at
Benefit Age and payable for the duration of the Payout Period.

(b) Withdrawal Rights Not Exercised.

(1) Contributions Made Annually

If the Executive does not exercise any withdrawal rights pursuant to Subsection
2.2, the annual Contributions to the Retirement Income Trust Fund shall continue
each year, unless this Subsection 2.1(b) specifically states otherwise, until
the earlier of (i) the last Plan Year that Contributions are required pursuant
to Exhibit A, or (ii) the Plan Year of the Executive's termination of
employment; provided, however, that in no event shall the total Contributions be
less than an amount which is sufficient to provide the Executive with after-tax
benefits (assuming a constant tax rate equal to the rate in effect as of the
date of Executive’s termination) beginning at his Benefit Age, equal in amount
to that benefit which would have been payable to the Executive if no secular
trust had been implemented and the benefit obligation had been accrued under APB
Opinion No. 12, as amended by FAS 106.

(2) Termination Following a Change in Control

If the Executive does not exercise his withdrawal rights pursuant to Subsection
2.2 and a Change in Control occurs at the Bank, followed within thirty-six (36)
months by either (i) the Executive's involuntary termination of employment, or
(ii) Executive's voluntary termination of employment after: (A) a material
change in the Executive's function, duties, or responsibilities, which change
would cause the Executive's position to become one of lesser responsibility,
importance, or scope from the position the Executive held at the time of the
Change in Control, (B) a relocation of the Executive's principal place of
employment by more than thirty (30) miles from its location prior to the Change
in Control, or (C) a material reduction in the benefits and perquisites to the
Executive from those being provided at the time of the Change in Control, the
Contribution set forth on Schedule A shall continue to be required of the Bank.
  The Bank shall be required to make an immediate lump sum contribution to the
Retirement Income Trust Fund equal to (i) the full Contribution required for the
Plan Year in which such termination occurs, if not yet made, plus (ii) the
present value (computed using a discount rate equal to the Interest Factor) of
all remaining Contributions to the Retirement Income Trust Fund; provided,
however, in no event shall the Contribution be less than an amount which is
sufficient to provide the Executive with after-tax benefits (assuming a constant
tax rate equal to the rate in effect as of the date of Executive’s termination)
beginning at his Benefit Age, equal in amount to that benefit which would have
been payable to the Executive if no secular trust had been implemented and the
benefit obligation had been accrued under APB Opinion No. 12, as amended by FAS
106.








7







--------------------------------------------------------------------------------







(3) Termination For Cause

If the Executive does not exercise his withdrawal rights pursuant to Subsection
2.2, and is terminated for Cause pursuant to Subsection 5.2, no further
Contribution(s) to the Retirement Income Trust Fund shall be required of the
Bank, and if not yet made, no Contribution shall be required for the Plan Year
in which such termination for Cause occurs.

(4) Involuntary Termination of Employment.

If the Executive does not exercise his withdrawal rights pursuant to
Subsection 2.2, and the Executive's employment with the Bank is involuntarily
terminated for any reason, including a termination due to disability of the
Executive but excluding termination for Cause, or termination following a Change
in Control within thirty-six (36) months of such Change in Control, within
thirty (30) days of such involuntary termination of employment, the Bank shall
be required to make an immediate lump sum Contribution to the Executive’s
Retirement Income Trust Fund in an amount equal to the: (i) the full
Contribution required for the Plan Year in which such involuntary termination
occurs, if not yet made,  plus (ii) the present value (computed using a discount
rate equal to the Interest Factor) of all remaining Contributions to the
Retirement Income Trust Fund; provided however, that, if necessary, an amount
shall be contributed to the Retirement Income Trust Fund which is sufficient to
provide the Executive with after tax benefits (assuming a constant tax rate
equal to the rate in effect as of the date of the Executive’s termination)
beginning at his Benefit Age, equal in amount to that benefit which would have
been payable to the Executive if no secular trust had been implemented and the
benefit obligation had been accrued under APB Opinion No. 12, as amended by
FAS106.

(5) Death During Employment.

If the Executive does not exercise any withdrawal rights pursuant to
Subsection 2.2, and dies while employed by the Bank, and if, following the
Executive’s death, the assets of the Retirement Income Trust Fund are
insufficient to provide the Supplemental Retirement Income Benefit to which the
Executive is entitled, the Bank shall be required to make a Contribution to the
Retirement Income Trust Fund that, when annuitized (using the Interest Factor)
is sufficient to provide a death benefit to the Executive’s beneficiaries equal
to the Supplemental Retirement Income Benefit reduced by the annuitized value
(using the Interest Factor) of any proceeds received under any life insurance
policies that may have been obtained on Executive’s life by the Retirement
Income Trust Fund; provided, however, that such Contribution shall not be in
excess of the sum of the remaining Contributions set forth in Exhibit A.   Such
final contribution shall be payable in a lump sum to the Retirement Income Trust
Fund within thirty (30) days of the Executive’s death.

(6) Voluntary Termination of Employment

If the Executive does not exercise his withdrawal rights pursuant to Subsection
2.2 and voluntarily terminates his employment for any reason excluding
disability or following a Change in Control within thirty-six (36) months of
such Change in Control, no further Contribution(s) to the Retirement Income
Trust Fund shall be required of the Bank and, if not yet made, no Contribution
shall be required for the Plan Year in which such voluntary termination occurs;
provided however, that, if necessary, an amount shall be contributed to the
Retirement Income Trust Fund which is sufficient to provide the Executive with
after tax benefits (assuming a constant tax rate equal to the rate in effect as
of the date of the Executive’s termination) beginning at his Benefit Age, equal
in amount to that








8







--------------------------------------------------------------------------------







benefit which would have been payable to the Executive if no secular trust had
been implemented and the benefit obligation had been accrued under APB Opinion
No. 12, as amended by FAS 106.

(c) Withdrawal Rights Exercised.  

(1)  Phantom Contributions Made Annually.

If the Executive exercises his withdrawal rights pursuant to Subsection 2.2, no
further Contributions to the Retirement Income Trust Fund shall be required of
the Bank.  Thereafter, Phantom Contributions shall be recorded annually in the
Executive's Accrued Benefit Account within thirty (30) days of the beginning of
each Plan Year, commencing with the first Plan Year following the Plan Year in
which the Executive exercises his withdrawal rights.  Such Phantom Contributions
shall continue to be recorded annually, unless this Subsection 2.1(c)
specifically states otherwise, until the earlier of (i) the last Plan Year that
Phantom Contributions are required pursuant to Exhibit A, or (ii) the Plan Year
of the Executive's termination of employment.

(2) Termination Following a Change in Control

If the Executive exercises his withdrawal rights pursuant to Subsection 2.2,
Phantom Contributions shall commence in the Plan Year following the Plan Year in
which the Executive first exercises his withdrawal rights.  If a Change in
Control occurs at the Bank, and within thirty-six (36) months of such Change in
Control, the Executive's employment is either (i) involuntarily terminated, or
(ii) voluntarily terminated by the Executive after: (A) a material change in the
Executive's function, duties, or responsibilities, which change would cause the
Executive's position to become one of lesser responsibility, importance, or
scope from the position the Executive held at the time of the Change in Control,
(B) a relocation of the Executive's principal place of employment by more than
thirty (30) miles from its location prior to the Change in Control, or (C) a
material reduction in the benefits and perquisites to the Executive from those
being provided at the time of the Change in Control, the Phantom Contribution
set forth below shall be required of the Bank. The Bank shall be required to
record a lump sum Phantom Contribution in the Accrued Benefit Account within ten
(10) days of the Executive’s termination of employment.  The amount of such
final Phantom Contribution shall be actuarially determined based on the Phantom
Contribution required, at such time, in order to provide a benefit via this
Agreement equivalent to the Supplemental Retirement Income Benefit, on an
after-tax basis, commencing on the Executive’s Benefit Eligibility Date and
continuing for the duration of the Payout Period.  (Such actuarial determination
shall reflect the fact that amounts shall be payable from both the Accrued
Benefit Account as well as the Retirement Income Trust Fund and shall also
reflect the amount and timing of any withdrawal(s) made by the Executive from
the Retirement Income Trust Fund pursuant to Subsection 2.2.)

(3) Termination For Cause

If the Executive is terminated for Cause pursuant to Subsection 5.2, the entire
balance of the Executive’s Accrued Benefit Account at the time of such
termination, which shall include any Phantom Contributions which have been
recorded plus interest accrued on such Phantom Contributions, shall be
forfeited.








9







--------------------------------------------------------------------------------







(4) Involuntary Termination of Employment.

If the Executive exercises his withdrawal rights pursuant to Subsection 2.2, and
the Executive's employment with the Bank is involuntarily terminated for any
reason including termination due to disability of the Executive, but excluding
termination for Cause, or termination following a Change in Control, within
thirty (30) days of such involuntary termination of employment, the Bank shall
be required to record a final Phantom Contribution in an amount equal to: (i)
the full Phantom Contribution required for the Plan Year in which such
involuntary termination occurs, if not yet made, plus (ii) the present value
(computed using a discount rate equal to the Interest Factor) of all remaining
Phantom Contributions.

(5) Death During Employment.

If the Executive exercises his withdrawal rights pursuant to Subsection 2.2, and
dies while employed by the Bank, Phantom Contributions included on Exhibit A
shall be required of the Bank.  Such Phantom Contributions shall commence in the
Plan Year following the Plan Year in which the Executive exercises his
withdrawal rights and shall continue through the Plan Year in which the
Executive dies.  The Bank shall also be required to record a final Phantom
Contribution within thirty (30) days of the Executive’s death.  The amount of
such final Phantom Contribution shall be actuarially determined based on the
Phantom Contribution required at such time (if any), in order to provide a
benefit via this Agreement equivalent to the Supplemental Retirement Income
Benefit commencing within thirty (30) days of the date the Administrator
receives notice of the Executive’s death and continuing for the duration of the
Payout Period.  (Such actuarial determination shall reflect the fact that
amounts shall be payable from the Accrued Benefit Account as well as the
Retirement Income Trust Fund, shall be reduced by the annuitized value (using
the Interest Factor) of any proceeds received under any life insurance policies
that may have been obtained on the Executives’ life by the Retirement Income
Trust Fund, and shall also reflect the amount and timing of any withdrawal(s)
made by the Executive pursuant to Subsection 2.2.)

(6) Voluntary Termination of Employment

If the Executive exercises his withdrawal rights pursuant to Subsection 2.2 and
thereafter voluntarily terminates his employment for any reason excluding death,
disability, or following a Change in Control, no further Phantom Contributions
to the Accrued Benefit Account shall be required of the Bank and, if not yet
made, no Phantom Contribution shall be required for the Plan Year in which such
voluntary termination occurs.

2.2

Withdrawals From Retirement Income Trust Fund.

Exercise of withdrawal rights by the Executive pursuant to the Michael Sanchez
Grantor Trust agreement shall terminate the Bank's obligation to make any
further Contributions to the Retirement Income Trust Fund, and the Bank’s
obligation to record Phantom Contributions pursuant to Subsection 2.1(c) shall
commence. For purposes of this Subsection 2.2, “exercise of withdrawal rights”
shall mean those withdrawal rights to which the Executive is entitled under
Article III of the Michael Sanchez Grantor Trust agreement and shall exclude any
distributions made by the trustee of the Retirement Income Trust Fund to the
Executive for purposes of payment of income taxes in accordance with Subsection
2.1 of this Agreement and the tax reimbursement formula contained in the trust
document, or other trust expenses properly payable from the Michael Sanchez
Grantor Trust pursuant to the provisions of the trust document.








10







--------------------------------------------------------------------------------










2.3

Benefits Payable From Retirement Income Trust Fund

Notwithstanding anything else to the contrary in this Agreement, in the event
that the trustee of the Retirement Income Trust Fund purchases a life insurance
policy with the Contributions to and, if applicable, earnings of the Trust, and
such life insurance policy is intended to continue in force beyond the Payout
Period for the disability or retirement benefits payable from the Retirement
Income Trust Fund pursuant to this Agreement, then the trustee shall have
discretion to determine the portion of the cash value of such policy available
for purposes of annuitizing the Retirement Income Trust Fund (it being
understood that for purposes of this Section 2.3, “annuitizing” does not mean
surrender of such policy and annuitizing of the cash value received upon such
surrender) to provide the disability or retirement benefits payable under this
Agreement, after taking into consideration the amounts reasonably believed to be
required in order to maintain the cash value of such policy to continue such
policy in effect until the death of the Executive and payment of death benefits
thereunder.

SECTION III

RETIREMENT BENEFIT

3.1

(a)  Normal form of payment.

If (i) the Executive is employed with the Bank until reaching his Benefit Age,
and (ii) the Executive has not made a Timely Election to receive a lump sum
benefit, this Subsection 3.1(a) shall be controlling with respect to retirement
benefits.

The Retirement Income Trust Fund, measured as of the Executive's Benefit Age,
shall be annuitized (using the Interest Factor) into monthly installments and
shall be payable for the Payout Period.  Such benefit payments shall commence on
the Executive's Benefit Eligibility Date.  Should Retirement Income Trust Fund
assets actually earn a rate of return, following the date such balance is
annuitized, which is less than the rate of return used to annuitize the
Retirement Income Trust Fund, no additional contributions to the Retirement
Income Trust Fund shall be required by the Bank in order to fund the final
benefit payment(s) and make up for any shortage attributable to the
less-than-expected rate of return.  Should Retirement Income Trust Fund assets
actually earn a rate of return, following the date such balance is annuitized,
which is greater than the rate of return used to annuitize the Retirement Income
Trust Fund, the final benefit payment to the Executive (or his Beneficiary)
shall distribute the excess amounts attributable to the greater-than-expected
rate of return.  The Executive may at anytime during the Payout Period request
to receive the unpaid balance of his Retirement Income Trust Fund in a lump sum
payment.  If such a lump sum payment is requested by the Executive, payment of
the balance of the Retirement Income Trust Fund in such lump sum form shall be
made only if the Executive gives notice to both the Administrator and trustee in
writing.  Such lump sum payment shall be payable within thirty (30) days of such
notice.  In the event the Executive dies at any time after attaining his Benefit
Age, but prior to commencement or completion of all monthly payments due and
owing hereunder, (i) the trustee of the Retirement Income Trust Fund shall pay
to the Executive's Beneficiary the monthly installments (or a continuation of
such monthly installments if they have already commenced) for the balance of
months remaining in the Payout Period, or (ii) the Executive's Beneficiary may
request to receive the unpaid balance of the Executive's Retirement Income Trust
Fund in a lump sum payment.  If a lump sum payment is requested by the
Beneficiary, payment of the balance of the Retirement Income Trust Fund in such
lump sum form shall be made only if the Executive's Beneficiary notifies both
the Administrator and trustee in writing of such election within








11







--------------------------------------------------------------------------------







ninety (90) days of the Executive's death.  Such lump sum payment shall be
payable within thirty (30) days of such notice.

The Executive’s Accrued Benefit Account (if applicable), measured as of the
Executive’s Benefit Age, shall be annuitized (using the Interest Factor) into
monthly installments and shall be payable for the Payout Period.  Such benefit
payments shall commence on the Executive’s Benefit Eligibility Date.  In the
event the Executive dies at any time after attaining his Benefit Age, but prior
to commencement or completion of all the payments due and owing hereunder,
(i) the Bank  shall pay to the Executive’s Beneficiary the same monthly
installments (or a continuation of such monthly installments if they have
already commenced) for the balance of months remaining in the Payout Period, or
(ii) the Executive’s Beneficiary may request to receive the remainder of any
unpaid benefit payments in a lump sum payment.  If a lump sum payment is
requested by the Beneficiary, the amount of such lump sum payment shall be equal
to the unpaid balance of the Executive’s Accrued Benefit Account.  Payment in
such lump sum form shall be made only if the Executive’s Beneficiary (i) obtains
Board of Director approval, and (ii) notifies the Administrator in writing of
such election within ninety (90) days of the Executive’s death.  Such lump sum
payment, if approved by the Board of Directors, shall be made within thirty (30)
days of such Board of Director approval.

(b) Alternative payout option.

If (i) the Executive is employed with the Bank until reaching his Benefit Age,
and (ii) the Executive has made a Timely Election to receive a lump sum benefit,
this Subsection 3.1(b) shall be controlling with respect to retirement benefits.

The balance of the Retirement Income Trust Fund, measured as of the Executive’s
Benefit Age, shall be paid to the Executive in a lump sum on his Benefit
Eligibility Date.  In the event the Executive dies after becoming eligible for
such payment (upon attainment of his Benefit Age), but before the actual payment
is made, his Beneficiary shall be entitled to receive the lump sum benefit in
accordance with this Subsection 3.1(b) within thirty (30) days of the date the
Administrator receives notice of the Executive's death.

The balance of the Executive’s Accrued Benefit Account (if applicable), measured
as of the Executive’s Benefit Age, shall be paid to the Executive in a lump sum
on his Benefit Eligibility Date.  In the event the Executive dies after becoming
eligible for such payment (upon attainment of his Benefit Age), but before the
actual payment is made, his Beneficiary shall be entitled to receive the lump
sum benefit in accordance with this Subsection 3.1(b) within thirty (30) days of
the date the Administrator receives notice of the Executive’s death.

SECTION IV

PRE-RETIREMENT DEATH BENEFIT

4.1

(a)  Normal form of payment.

If (i) the Executive dies while employed by the Bank, and (ii) the Executive has
not made a Timely Election to receive a lump sum benefit, this Subsection 4.1(a)
shall be controlling with respect to pre-retirement death benefits.








12







--------------------------------------------------------------------------------







The balance of the Executive’s Retirement Income Trust Fund, measured as of the
later of (i) the Executive’s death, or (ii) the date any final lump sum
Contribution is made pursuant to Subsection 2.1(b), shall be annuitized (using
the Interest Factor) into monthly installments and shall be payable for the
Payout Period.  Such benefits shall commence within thirty (30) days of the date
the Administrator receives notice of the Executive’s death.  Should Retirement
Income Trust Fund assets actually earn a rate of return, following the date such
balance is annuitized, which is less than the rate of return used to annuitize
the Retirement Income Trust Fund, no additional contributions to the Retirement
Income Trust Fund shall be required by the Bank in order to fund the final
benefit payment(s) and make up for any shortage attributable to the
less-than-expected rate of return.  Should Retirement Income Trust Fund assets
actually earn a rate of return, following the date such balance is annuitized,
which is greater than the rate of return used to annuitize the Retirement Income
Trust Fund, the final benefit payment to the Executive’s Beneficiary shall
distribute the excess amounts attributable to the greater-than-expected rate of
return.  The Executive’s Beneficiary may request to receive the unpaid balance
of the Executive’s Retirement Income Trust Fund in a lump sum payment.  If a
lump sum payment is requested by the Beneficiary, payment of the balance of the
Retirement Income Trust Fund in such lump sum form shall be made only if the
Executive’s Beneficiary notifies both the Administrator and trustee in writing
of such election within ninety (90) days of the Executive’s death.  Such lump
sum payment shall be made within thirty (30) days of such notice.

The Executive’s Accrued Benefit Account (if applicable), measured as of the
later of (i) the Executive's death or (ii) the date any final lump sum Phantom
Contribution is recorded in the Accrued Benefit Account pursuant to Subsection
2.1(c), shall be annuitized (using the Interest Factor) into monthly
installments and shall be payable to the Executive's Beneficiary for the Payout
Period.  Such benefit payments shall commence within thirty (30) days of the
date the Administrator receives notice of the Executive’s death, or if later,
within thirty (30) days after any final lump sum Phantom Contribution is
recorded in the Accrued Benefit Account in accordance with Subsection 2.1(c).
 The Executive’s Beneficiary may request to receive the remainder of any unpaid
monthly benefit payments due from the Accrued Benefit Account in a lump sum
payment.  If a lump sum payment is requested by the Beneficiary, the amount of
such lump sum payment shall be equal to the balance of the Executive’s Accrued
Benefit Account.  Payment in such lump sum form shall be made only if the
Executive’s Beneficiary (i) obtains Board of Director approval, and (ii)
notifies the Administrator in writing of such election within ninety (90) days
of the Executive’s death.  Such lump sum payment, if approved by the Board of
Directors, shall be payable within thirty (30) days of such Board of Director
approval.  

(b) Alternative payout option.

If (i) the Executive dies while employed by the Bank, and (ii) the Executive has
made a Timely Election to receive a lump sum benefit, this Subsection 4.1(b)
shall be controlling with respect to pre-retirement death benefits.

The balance of the Executive’s Retirement Income Trust Fund, measured as of the
later of (i) the Executive’s death, or (ii) the date any final lump sum
Contribution is made pursuant to Subsection 2.1(b), shall be paid to the
Executive's Beneficiary in a lump sum within thirty (30) days of the date the
Administrator receives notice of the Executive's death.




The balance of the Executive’s Accrued Benefit Account (if applicable), measured
as of the later of (i) the Executive's death, or (ii) the date any final Phantom
Contribution is recorded pursuant to Subsection 2.1(c), shall be paid to the
Executive’s Beneficiary in a lump sum within thirty (30) days of the date the
Administrator receives notice of the Executive’s death.

SECTION V

BENEFIT(S) IN THE EVENT OF TERMINATION OF SERVICE

PRIOR TO BENEFIT AGE

5.1

Voluntary or Involuntary Termination of Service Other Than for Cause.  In the
event the Executive’s service with the Bank  is voluntarily or involuntarily
terminated prior to Benefit Age, for any reason including a Change in Control,
but excluding (i) any disability related termination for which the Board of
Directors has approved early payment of benefits pursuant to Subsection 6.1,
(ii) the Executive's pre-retirement death, which shall be covered in Section IV,
or (iii) termination for Cause, which shall be covered in Subsection 5.2, the
Executive (or his Beneficiary) shall be entitled to receive benefits in
accordance with this Subsection 5.1.  Payments of benefits pursuant to this
Subsection 5.1 shall be made in accordance with Subsection 5.1 (a) or 5.1 (b)
below, as applicable.

(a) Normal form of payment.

(1) Executive Lives Until Benefit Age

If (i) after such termination, the Executive lives until attaining his Benefit
Age, and (ii) the Executive has not made a Timely Election to receive a lump sum
benefit, this Subsection 5.1(a)(1) shall be controlling with respect to
retirement benefits.

The Retirement Income Trust Fund, measured as of the Executive's Benefit Age,
shall be annuitized (using the Interest Factor) into monthly installments and
shall be payable for the Payout Period.  Such payments shall commence on the
Executive's Benefit Eligibility Date.  Should Retirement Income Trust Fund
assets actually earn a rate of return, following the date such balance is
annuitized, which is less than the rate of return used to annuitize the
Retirement Income Trust Fund, no additional contributions to the Retirement
Income Trust Fund shall be required by the Bank in order to fund the final
benefit payment(s) and make up for any shortage attributable to the
less-than-expected rate of return.  Should Retirement Income Trust Fund assets
actually earn a rate of return, following the date such balance is annuitized,
which is greater than the rate of return used to annuitize the Retirement Income
Trust Fund, the final benefit payment to the Executive (or his Beneficiary)
shall distribute the excess amounts attributable to the greater-than-expected
rate of return.  The Executive may at anytime during the Payout Period request
to receive the unpaid balance of his Retirement Income Trust Fund in a lump sum
payment.  If such a lump sum payment is requested by the Executive, payment of
the balance of the Retirement Income Trust Fund in such lump sum form shall be
made only if the Executive gives notice to both the Administrator and trustee in
writing.  Such lump sum payment shall be payable within thirty (30) days of such
notice.  In the event the Executive dies at any time after attaining his Benefit
Age, but prior to commencement or completion of all monthly payments due and
owing hereunder, (i) the trustee of the Retirement Income Trust Fund shall pay
to the Executive's Beneficiary the monthly installments (or a continuation of
the monthly installments if they have already commenced) for the balance of
months remaining in the Payout Period, or (ii) the Executive's Beneficiary may
request to receive the unpaid balance of the Executive's Retirement Income Trust
Fund in a lump sum payment.  If a lump sum payment is requested by the
Beneficiary, payment of the balance of the Retirement Income Trust Fund in such
lump sum form shall be made only if the








13







--------------------------------------------------------------------------------







Executive's Beneficiary notifies both the Administrator and trustee in writing
of such election within ninety (90) days of the Executive's death.  Such lump
sum payment shall be made within thirty (30) days of such notice.

The Executive’s Accrued Benefit Account (if applicable), measured as of the
Executive’s Benefit Age, shall be annuitized (using the Interest Factor) into
monthly installments and shall be payable for the Payout Period.  Such benefit
payments shall commence on the Executive’s Benefit Eligibility Date.  In the
event the Executive dies at any time after attaining his Benefit Age, but prior
to commencement or completion of all the payments due and owing hereunder, (i)
the Bank  shall pay to the Executive’s Beneficiary the same monthly installments
(or a continuation of such monthly installments if they have already commenced)
for the balance of months remaining in the Payout Period, or (ii) the
Executive’s Beneficiary may request to receive the remainder of any unpaid
benefit payments in a lump sum payment.  If a lump sum payment is requested by
the Beneficiary, the amount of such lump sum payment shall be equal to the
unpaid balance of the Executive’s Accrued Benefit Account.  Payment in such lump
sum form shall be made only if the Executive’s Beneficiary (i) obtains Board of
Director approval, and (ii) notifies the Administrator in writing of such
election within ninety (90) days of the Executive’s death.  Such lump sum
payment, if approved by the Board of Directors, shall be made within thirty (30)
days of such Board of Director approval.

(2) Executive Dies Prior to Benefit Age

If (i) after such termination, the Executive dies prior to attaining his Benefit
Age, and (ii) the Executive has not made a Timely Election to receive a lump sum
benefit, this Subsection 5.1(a)(2) shall be controlling with respect to
retirement benefits.  

The Retirement Income Trust Fund, measured as of the date of the Executive's
death, shall be annuitized (using the Interest Factor) into monthly installments
and shall be payable for the Payout Period.  Such payments shall commence within
thirty (30) days of the date the Administrator receives notice of the
Executive's death.  Should Retirement Income Trust Fund assets actually earn a
rate of return, following the date such balance is annuitized, which is less
than the rate of return used to annuitize the Retirement Income Trust Fund, no
additional contributions to the Retirement Income Trust Fund shall be required
by the Bank in order to fund the final benefit payment(s) and make up for any
shortage attributable to the less-than-expected rate of return.  Should
Retirement Income Trust Fund assets actually earn a rate of return, following
the date such balance is annuitized, which is greater than the rate of return
used to annuitize the Retirement Income Trust Fund, the final benefit payment to
the Executive's Beneficiary shall distribute the excess amounts attributable to
the greater-than-expected rate of return.  The Executive's Beneficiary may
request to receive the unpaid balance of the Executive's Retirement Income Trust
Fund in the form of a lump sum payment.  If a lump sum payment is requested by
the Beneficiary, payment of the balance of the Retirement Income Trust Fund in
such lump sum form shall be made only if the Executive's Beneficiary notifies
both the Administrator and trustee in writing of such election within ninety
(90) days of the Executive's death.  Such lump sum payment shall be made within
thirty (30) days of such notice.

The Executive’s Accrued Benefit Account (if applicable), measured as of the date
of the Executive’s death, shall be annuitized (using the Interest Factor) into
monthly installments and shall be payable for the Payout Period.  Such payments
shall commence within thirty (30) days of the date the Administrator receives
notice of the Executive’s death.  The Executive’s Beneficiary may request to
receive the unpaid balance of the Executive’s Accrued Benefit Account in the
form of a lump sum payment.  If a lump sum payment is requested by the
Beneficiary, payment of the balance of the








14







--------------------------------------------------------------------------------







Accrued Benefit Account in such lump sum form shall be made only if the
Executive’s Beneficiary (i) obtains Board of Director approval, and (ii)
notifies the Administrator in writing of such election within ninety (90) days
of the Executive’s death.  Such lump sum payment, if approved by the Board of
Directors, shall be made within thirty (30) days of such Board of Director
approval.

(b) Alternative Payout Option.

(1) Executive Lives Until Benefit Age

If (i) after such termination, the Executive lives until attaining his Benefit
Age, and (ii) the Executive has made a Timely Election to receive a lump sum
benefit, this Subsection 5.1(b)(1) shall be controlling with respect to
retirement benefits.

The balance of the Retirement Income Trust Fund, measured as of the Executive's
Benefit Age, shall be paid to the Executive in a lump sum on his Benefit
Eligibility Date.  In the event the Executive dies after becoming eligible for
such payment (upon attainment of his Benefit Age), but before the actual payment
is made, his Beneficiary shall be entitled to receive the lump sum benefit in
accordance with this Subsection 5.1(b)(1) within thirty (30) days of the date
the Administrator receives notice of the Executive's death.

The balance of the Executive’s Accrued Benefit Account (if applicable), measured
as of the Executive’s Benefit Age, shall be paid to the Executive in a lump sum
on his Benefit Eligibility Date.  In the event the Executive dies after becoming
eligible for such payment (upon attainment of his Benefit Age), but before the
actual payment is made, his Beneficiary shall be entitled to receive the lump
sum benefit in accordance with this Subsection 5.1(b)(1) within thirty (30) days
of the date the Administrator receives notice of the Executive’s death.

(2) Executive Dies Prior to Benefit Age

If (i) after such termination, the Executive dies prior to attaining his Benefit
Age, and (ii) the Executive has made a Timely Election to receive a lump sum
benefit, this Subsection 5.1(b)(2) shall be controlling with respect to
pre-retirement death benefits.  

The balance of the Retirement Income Trust Fund, measured as of the date of the
Executive's death, shall be paid to the Executive's Beneficiary within thirty
(30) days of the date the Administrator receives notice of the Executive's
death.

The balance of the Executive’s Accrued Benefit Account (if applicable), measured
as of the date of the Executive’s death, shall be paid to the Executive’s
Beneficiary within thirty (30) days of the date the Administrator receives
notice of the Executive’s death.

5.2

Termination For Cause.

If the Executive is terminated for Cause, all benefits under this Agreement,
other than those which can be paid from previous Contributions to the Retirement
Income Trust Fund (and earnings on such Contributions), shall be forfeited.
 Furthermore, no further Contributions (or Phantom Contributions, as applicable)
shall be required of the Bank for the year in which such termination for Cause
occurs (if not yet made).  The Executive shall be entitled to receive a benefit
in accordance with this Subsection 5.2.  








15







--------------------------------------------------------------------------------







The balance of the Executive’s Retirement Income Trust Fund shall be paid to the
Executive in a lump sum on his Benefit Eligibility Date.  In the event the
Executive dies prior to his Benefit Eligibility Date, his Beneficiary shall be
entitled to receive the balance of the Executive's Retirement Income Trust Fund
in a lump sum within thirty (30) days of the date the Administrator receives
notice of the Executive's death.

SECTION VI

OTHER BENEFITS




6.1

(a) Disability Benefit.  

If the Executive's service is terminated prior to Benefit Age due to a
disability which meets the criteria set forth below, the Executive may request
to receive the Disability Benefit in lieu of the retirement benefit(s) available
pursuant to Section 5.1 (which is (are) not available prior to the Executive's
Benefit Eligibility Date).

In any instance in which: (i) it is determined by a duly licensed, independent
physician selected by the Bank, that the Executive is no longer able, properly
and satisfactorily, to perform his regular duties as an officer, because of ill
health, accident, disability or general inability due to age, (ii) the Executive
requests payment under this Subsection in lieu of Subsection 5.1, and (iii)
Board of Director approval is obtained to allow payment under this Subsection,
in lieu of Subsection 5.1, the Executive shall be entitled to the following lump
sum benefit(s). The lump sum benefit(s) to which the Executive is entitled shall
include:  (i) the balance of the Retirement Income Trust Fund, plus (ii) the
balance of the Accrued Benefit Account (if applicable).  The benefit(s) shall be
paid within thirty (30) days following the date of the Executive's request for
such benefit is approved by the Board of Directors.  In the event the Executive
dies after becoming eligible for such payment(s) but before the actual
payment(s) is (are) made, his Beneficiary shall be entitled to receive the
benefit(s) provided for in this Subsection 6.1(a) within thirty (30) days of the
date the Administrator receives notice of the Executive's death.

(b) Disability Benefit - Supplemental.

Furthermore, if Board of Director approval is obtained within thirty (30) days
of the Executive’s death, the Bank shall make a direct, lump sum payment to the
Executive's Beneficiary in an amount equal to the sum of all remaining
Contributions (or Phantom Contributions) set forth in Exhibit A, but not
required pursuant to Subsection 2.1(b) (or 2.1(c)) due to the Executive's
disability-related termination. Such lump sum payment, if approved by the Board
of Directors, shall be payable to the Executive’s Beneficiary within thirty (30)
days of such Board of Director approval.

6.2

Additional Death Benefit - Burial Expense.  In addition to the above-described
benefits, upon the Executive's death, the Executive's Beneficiary shall be
entitled to receive a one-time lump sum death benefit in the amount of Ten
Thousand ($10,000.00) Dollars.  This benefit shall be provided specifically for
the purpose of providing payment for burial and/or funeral expenses of the
Executive.  Such death benefit shall be payable within thirty (30) days of the
Executive's death.  The Executive's Beneficiary shall not be entitled to such
benefit under this Plan (i) if the Executive is terminated for Cause prior to
death or (ii) the Executive’s Beneficiary receives a supplemental $10,000 death
benefit under any other non-qualified deferred compensation plan sponsored by
the Bank.











16







--------------------------------------------------------------------------------







SECTION VII

BENEFICIARY DESIGNATION




The Executive shall make an initial designation of primary and secondary
Beneficiaries upon execution of this Agreement and shall have the right to
change such designation, at any subsequent time, by submitting to (i) the
Administrator, and (ii) the trustee of the Retirement Income Trust Fund, in
substantially the form attached as Exhibit B to this Agreement, a written
designation of primary and secondary Beneficiaries.  Any Beneficiary designation
made subsequent to execution of this Agreement shall become effective only when
receipt thereof is acknowledged in writing by the Administrator.

SECTION VIII

NON-COMPETITION




8.1

Non-Competition During Employment.  

In consideration of the agreements of the Bank contained herein and of the
payments to be made by the Bank pursuant hereto, the Executive hereby agrees
that, for as long as he remains employed by the Bank, he will devote
substantially all of his time, skill, diligence and attention to the business of
the Bank, and will not actively engage, either directly or indirectly, in any
business or other activity which is, or may be deemed to be, in any way
competitive with or adverse to the best interests of the business of the Bank,
unless the Executive has the prior express written consent of the Bank.  

8.2

Breach of Non-Competition Clause.

In the event of any material breach by the Executive of the agreements and
covenants described in Subsection 8.1 occurs all further Contributions to the
Retirement Income Trust Fund (or Phantom Contributions recorded in the Accrued
Benefit Account) shall immediately cease, and all benefits under this Agreement,
other than those which can be paid from previous Contributions to the Retirement
Income Trust Fund (and earnings on such Contributions), shall be forfeited.  The
Executive (or his Beneficiary) shall be entitled to receive a benefit from the
Retirement Income Trust Fund in accordance with this Subsection 8.2.

The balance of the Executive’s Retirement Income Trust Fund shall be paid to the
Executive in a lump sum on his Benefit Eligibility Date.  In the event the
Executive dies prior to his Benefit Eligibility Date, his Beneficiary shall be
entitled to receive the balance of the Executive’s Retirement Income Trust Fund
in a lump sum within thirty (30) days of the date the Administrator receives
notice of the Executive’s death.

8.3

Non-Competition Following Employment.

Executive further understands and agrees that, following Executive’s termination
of employment,  other than following a Change in Control, and continuing for a
period of twelve (12) months thereafter, the Executive shall not, without the
prior written consent of the Bank, engage in the financial institutions’
business as a director, officer, employee or consultant for, or acquiring or
maintaining more than a 1% passive investment in, any business or enterprise
which competes with the principal business of the Bank or any of its
subsidiaries which has one or more offices or branches located within a
thirty-five (35) mile radius of the principal business location of the Bank’s
corporate offices.  In the event of the Executive’s breach of the covenants and
agreements contained herein, the Bank’s obligation, if any, to make payments to
the Executive from the Accrued Benefit Account shall cease and the Executive’s
right to amounts credited to the Accrued Benefit Account shall be forfeited.











--------------------------------------------------------------------------------










SECTION IX

EXECUTIVE'S RIGHT TO ASSETS




The rights of the Executive, any Beneficiary, or any other person claiming
through the Executive under this Agreement, shall be solely those of an
unsecured general creditor of the Bank. The Executive, the Beneficiary, or any
other person claiming through the Executive, shall only have the right to
receive from the Bank  those payments or amounts so specified under this
Agreement.  The Executive agrees that he, his Beneficiary, or any other person
claiming through him shall have no rights or interests whatsoever in any asset
of the Bank, including any insurance policies or contracts which the Bank may
possess or obtain to informally fund this Agreement.  Any asset used or acquired
by the Bank in connection with the liabilities it has assumed under this
Agreement shall not be deemed to be held under any trust for the benefit of the
Executive or his Beneficiaries, unless such asset is contained in the rabbi
trust described in Section XII of this Agreement.  Any such asset shall be and
remain a general, unpledged asset of the Bank in the event of the Bank’s
insolvency.

SECTION X

RESTRICTIONS UPON FUNDING




The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement, other than those
Contributions required to be made to the Retirement Income Trust Fund.  The
Executive, his Beneficiaries or any successor in interest to him shall be and
remain simply a general unsecured creditor of the Bank in the same manner as any
other creditor having a general claim for matured and unpaid compensation.  The
Bank  reserves the absolute right in its sole discretion to either purchase
assets to meet its obligations undertaken by this  Agreement or to refrain from
the same and to determine the extent, nature, and method of such asset
purchases.  Should the Bank decide to purchase assets such as life insurance,
mutual funds, disability policies or annuities, the Bank reserves the absolute
right, in its sole discretion, to replace such assets from time to time or to
terminate its investment in such assets at any time, in whole or in part.  At no
time shall the Executive be deemed to have any lien, right, title or interest in
or to any specific investment or to any assets of the Bank.  If the Bank elects
to invest in a life insurance, disability or annuity policy upon the life of the
Executive, then the Executive shall assist the Bank by freely submitting to a
physical examination and by supplying such additional information necessary to
obtain such insurance or annuities.

SECTION XI

ACT PROVISIONS




11.1

Named Fiduciary and Administrator.  The Bank, as Administrator, shall be the
Named Fiduciary of this Agreement.  As Administrator, the Bank shall be
responsible for the management, control and administration of the Agreement as
established herein.  The Administrator may delegate to others certain aspects of
the management and operational responsibilities of the Agreement, including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.

11.2

Claims Procedure and Arbitration.  In the event that benefits under this
Agreement are not paid to the Executive (or to his Beneficiary in the case of
the Executive's death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Administrator within sixty
(60) days from the date payments are refused.  The Administrator shall review
the written claim and, if the claim is denied, in whole or in part, it shall
provide in writing, within ninety (90) days of receipt of such claim, its
specific reasons for such denial, reference to the provisions of this Agreement
upon which the denial is based, and any additional material or information
necessary to perfect the claim.  











--------------------------------------------------------------------------------







Such writing by the Administrator shall further indicate the additional steps
which must be undertaken by claimants if an additional review of the claim
denial is desired.  

If claimants desire a second review, they shall notify the Administrator in
writing within sixty (60) days of the first claim denial.  Claimants may review
this Agreement or any documents relating thereto and submit any issues and
comments, in writing, they may feel appropriate.  In its sole discretion, the
Administrator shall then review the second claim and provide a written decision
within sixty (60) days of receipt of such claim.  This decision shall state the
specific reasons for the decision and shall include reference to specific
provisions of this Agreement upon which the decision is based.

If claimants continue to dispute the benefit denial based upon completed
performance of this Plan and the Joinder Agreement or the meaning and effect of
the terms and conditions thereof, then claimants may submit the dispute to
mediation in the state of Florida, administered by the American Arbitration
Association (“AAA”) (or a mediator selected by the parties) in accordance with
the AAA’s Commercial Mediation Rules.  If mediation is not successful in
resolving the dispute, it shall be settled by arbitration administered by the
AAA under its Commercial Arbitration Rules, and judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.

SECTION XII

MISCELLANEOUS




12.1

No Effect on Employment Rights.  Nothing contained herein will confer upon the
Executive the right to be retained in the service of the Bank nor limit the
right of the Bank  to discharge or otherwise deal with the Executive without
regard to the existence of the Agreement.

12.2

State Law.  The Agreement is established under, and will be construed according
to, the laws of the state of Florida, to the extent such laws are not preempted
by the Act and valid regulations published thereunder.

12.3

Severability.  In the event that any of the provisions of this Agreement or
portion thereof, are held to be inoperative or invalid by any court of competent
jurisdiction, then: (1) insofar as is reasonable, effect will be given to the
intent manifested in the provisions held invalid or inoperative, and (2) the
validity and enforceability of the remaining provisions will not be affected
thereby.

12.4

Incapacity of Recipient.  In the event the Executive is declared incompetent and
a conservator or other person legally charged with the care of his person or
Estate is appointed, any benefits under the Agreement to which such Executive is
entitled shall be paid to such conservator or other person legally charged with
the care of his person or Estate.  

12.5

Unclaimed Benefit.  The Executive shall keep the Bank informed of his current
address and the current address of his Beneficiaries.  The Bank shall not be
obligated to search for the whereabouts of any person.  If the location of the
Executive is not made known to the Bank as of the date upon which any payment of
any benefits from the Accrued Benefit Account may first be made, the Bank shall
delay payment of the Executive's benefit payment(s) until the location of the
Executive is made known to the Bank; however, the Bank shall only be obligated
to hold such benefit payment(s) for the Executive until the expiration of
thirty-six (36) months.  Upon expiration of the thirty-six (36) month period,
the Bank may discharge its obligation by payment to the Executive's Beneficiary.
 If the location of the Executive's Beneficiary is not made known to the Bank by
the end of an additional two (2) month period following expiration of the
thirty-six (36) month period, the Bank may discharge its obligation by payment
to the Executive's Estate.  If there is no Estate in existence at such time or
if











--------------------------------------------------------------------------------







such fact cannot be determined by the Bank, the Executive and his
Beneficiary(ies) shall thereupon forfeit any rights to the balance, if any, of
the Executive’s Accrued Benefit Account provided for such Executive and/or
Beneficiary under this Agreement.

12.6

Limitations on Liability.  Notwithstanding any of the preceding provisions of
the Agreement, no individual acting as an employee or agent of the Bank, or as a
member of the Board of Directors shall be personally liable to the Executive or
any other person for any claim, loss, liability or expense incurred in
connection with the Agreement.

12.7

Gender.  Whenever in this Agreement words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

12.8

Effect on Other Corporate Benefit Agreements.  Nothing contained in this
Agreement shall affect the right of the Executive to participate in or be
covered by any qualified or non-qualified pension, profit sharing, group, bonus
or other supplemental compensation or fringe benefit agreement constituting a
part of the Bank's existing or future compensation structure.

12.9

Suicide.  Notwithstanding anything to the contrary in this Agreement, if the
Executive's death results from suicide, whether sane or insane, within
twenty-four (24) months after execution of this Agreement, all further
Contributions to the Retirement Income Trust Fund (or Phantom Contributions
recorded in the Accrued Benefit Account) shall thereupon cease, and no
Contribution (or Phantom Contribution) shall be made by the Bank  to the
Retirement Income Trust Fund (or recorded in the Accrued Benefit Account)  in
the year such death resulting from suicide occurs (if not yet made).  All
benefits other than those available from previous Contributions to the
Retirement Income Trust Fund under this Agreement shall be forfeited, and this
Agreement shall become null and void.  The balance of the Retirement Income
Trust Fund, measured as of the Executive's date of death, shall be paid to the
Beneficiary within thirty (30) days of the date the Administrator receives
notice of the Executive's death.  

12.10

Inurement.  This Agreement shall be binding upon and shall inure to the benefit
of the Bank, its successors and assigns, and the Executive, his successors,
heirs, executors, administrators, and Beneficiaries.

12.11

Headings.  Headings and sub-headings in this Agreement are inserted for
reference and convenience only and shall not be deemed a part of this Agreement.

12.12

Source of Payments.  All payments provided in this Agreement shall be timely
paid in cash or check from the general funds of the Bank or the assets of the
rabbi trust, to the extent made from the Accrued Benefit Account.











--------------------------------------------------------------------------------













SECTION XIII

AMENDMENT/PLAN TERMINATION




13.1

Amendment or Plan Termination.  The Bank intends this Agreement to be permanent,
but reserves the right to amend or terminate the Agreement when, in the sole
opinion of the Bank, such amendment or termination is advisable.  However, any
termination of the Agreement which is done in anticipation of or pursuant to a
"Change in Control", as defined in Subsection 1.10, shall be deemed to trigger
Subsection 2.1(b)(2) (or 2.1(c)(2), as applicable) of the Agreement
notwithstanding the Executive's continued employment, and benefit(s) shall be
paid from the Retirement Income Trust Fund (and Accrued Benefit Account, if
applicable) in accordance with Subsection 13.2 below and with Subsections
2.1(b)(2) (or 2.1(c)(2), as applicable). Any amendment or termination of the
Agreement by the Bank shall be made pursuant to a resolution of the Board of
Directors of the Bank and shall be effective as of the date of such resolution.
 No amendment or termination of the Agreement by the Bank shall directly or
indirectly deprive the Executive of all or any portion of the Executive's
Retirement Income Trust Fund (and Accrued Benefit Account, if applicable) as of
the effective date of the resolution amending or terminating the Agreement.

Notwithstanding the above, if the Executive does not exercise any withdrawal
rights pursuant to Subsection 2.2, and if at any time after the final
Contribution is made to the Retirement Income Trust Fund the Executive elects to
terminate the Retirement Income Trust Fund and receive a distribution of the
assets of the Retirement Income Trust Fund, then upon such distribution this
Agreement shall terminate.

13.2

Executive's Right to Payment Following Plan Termination.  In the event of a
termination of the Agreement, the Executive shall be entitled to the balance, if
any, of his Retirement Income Trust Fund (and Accrued Benefit Account, if
applicable).  However, if such termination is done in anticipation of or
pursuant to a “Change in Control,” such balance(s) shall include the final
Contribution (or final Phantom Contribution) made (or recorded) pursuant to
Subsection 2.1(b)(2) (or 2.1(c)(2)).  Payment of the balance(s) of the
Executive's Retirement Income Trust Fund (and Accrued Benefit Account, if
applicable) shall not be dependent upon his continuation of employment with the
Bank following the termination date of the Agreement.  Payment of the balance(s)
of the Executive's Retirement Income Trust Fund (and Accrued Benefit Account, if
applicable) shall be made in a lump sum within thirty (30) days of the date of
termination of the Agreement.

SECTION XIV

EXECUTION




14.1

This Agreement and the Michael Sanchez Grantor Trust Agreement set forth the
entire understanding of the parties hereto with respect to the transactions
contemplated hereby, and any previous agreements or understandings between the
parties hereto regarding the subject matter hereof are merged into and
superseded by this Agreement and the Michael Sanchez Grantor Trust Agreement.  




14.2

This Agreement shall be executed in triplicate, each copy of which, when so
executed and delivered, shall be an original, but all three copies shall
together constitute one and the same instrument.











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Bank and the Executive have caused this Agreement to be
executed on the day and date first above written.




WITNESS:

FIRST NATIONAL BANK OF NASSAU COUNTY:

 

 

 

  

 

 

 

 

/s/ Bethany Kessel

 

By:  

/s/ Timothy S. Ayers

 

 

Title:

 SVP/CFO

 

 

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Debra J. Shriver

 

 

/s/ Michael G. Sanchez

 

 

 

 














--------------------------------------------------------------------------------







CONDITIONS, ASSUMPTIONS,

AND

SCHEDULE OF CONTRIBUTIONS AND PHANTOM CONTRIBUTIONS




1.

Interest Factor - for purposes of:




a.

the Accrued Benefit Account  - shall be six percent (6%) per annum, compounded
monthly.




b.

the Retirement Income Trust Fund - for purposes of annuitizing the balance of
the Retirement Income Trust Fund over the Payout Period, the trustee of the
Michael Sanchez Grantor Trust shall exercise discretion in selecting the
appropriate rate given the nature of the investments contained in the Retirement
Income Trust Fund and the expected return associated with the investments.  For
these purposes, if the trustee of the Retirement Income Trust Fund has purchased
a life insurance policy, the trustee shall have the discretion to determine the
portion of the cash value of such policy available for purposes of annuitizing
the Retirement Income Trust Fund, in accordance with Section 2.3 of the
Agreement.




2.

The amount of the annual Contributions (or Phantom Contributions) to the
Retirement Income Trust Fund (or Accrued Benefit Account) has been based on the
annual incremental accounting accruals which would be required of the Bank
through the earlier of the Executive’s death or Benefit Age, (i) pursuant to APB
Opinion No. 12, as amended by FAS 106 and (ii) assuming a discount rate equal to
Six percent (6%) per annum, in order to provide the unfunded, non-qualified
Supplemental Retirement Income Benefit.




3.

Supplemental Retirement Income Benefit means an actuarially determined annual
amount equal to Seventy-Five Thousand Dollars ($75,000) at age 65 if paid
entirely from the Accrued Benefit Account or Forty-Eight Thousand Dollars
($48,000) at age 65 if paid from the Retirement Income Trust Fund.




The Supplemental Retirement Income Benefit:




·

the definition of Supplemental Retirement Income Benefit has been incorporated
into the Agreement for the sole purpose of actuarially establishing the amount
of annual Contributions (or Phantom Contributions) to the Retirement Income
Trust Fund (or Accrued Benefit Account).  The amount of any actual retirement,
pre-retirement or disability benefit payable pursuant to the Agreement will be a
function of (i) the amount and timing of Contributions (or  Phantom
Contributions) to the Retirement Income Trust Fund (or Accrued Benefit Account)
and (ii) the actual investment experience of such Contributions (or the monthly
compounding rate of Phantom Contributions).










--------------------------------------------------------------------------------







Exhibit A




4.

Schedule of Annual Gross Contributions/Phantom Contributions




Plan Year         Amount




2004       34,597

2005       39,599

2006       45,143

2007       51,282

2008       58,073

2009       65,577

2010       73,863

2011       83,005

2012       93,082

2013       104,182

2014       75,070

































































































--------------------------------------------------------------------------------










Exhibit A - Cont’d.

 EXECUTIVE SUPPLEMENTAL RETIREMENT

 INCOME AGREEMENT

BENEFICIARY DESIGNATION




The Executive, under the terms of the Executive Supplemental Retirement Income
Agreement executed by the Bank, dated the 20th  day of October, 2004, hereby
designates the following Beneficiary(ies) to receive any guaranteed payments or
death benefits under such Agreement, following his death:




PRIMARY BENEFICIARY:

 

 

 

 

 

SECONDARY BENEFICIARY:

 

 




This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect.




Such Beneficiary Designation is revocable.




DATE:

 

, 20

 




 

 

 

WITNESS

 

EXECUTIVE














--------------------------------------------------------------------------------







Exhibit B

EXECUTIVE  SUPPLEMENTAL RETIREMENT INCOME AGREEMENT

NOTICE OF ELECTION TO CHANGE FORM OF PAYMENT




TO:

Bank

Attention:




I hereby give notice of my election to change the form of payment of my
Supplemental Retirement Income Benefit, as specified below.  I understand that
such notice, in order to be effective, must be submitted in accordance with the
time requirements described in my Executive Supplemental Retirement Income
Agreement.




·

I hereby elect to change the form of payment of my benefits from monthly
installments throughout my Payout Period to a lump sum benefit payment.




·

I hereby elect to change the form of payment of my benefits from a lump sum
benefit payment to monthly installments throughout my Payout Period.  Such
election hereby revokes my previous notice of election to receive a lump sum
form of benefit payments.




 

 

 

 

 

Executive

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

Acknowledged By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 













--------------------------------------------------------------------------------







Exhibit C
















--------------------------------------------------------------------------------







CONDITIONS, ASSUMPTIONS,

AND

SCHEDULE OF CONTRIBUTIONS AND PHANTOM CONTRIBUTIONS

1.

Interest Factor - for purposes of:

a.

the Accrued Benefit Account - shall be six percent (6%) per annum, compounded
monthly.

b.

the Retirement Income Trust Fund - for purposes of annuitizing the balance of
the Retirement Income Trust Fund over the Payout Period, the trustee of the
Michael Sanchez Grantor Trust shall exercise discretion in selecting the
appropriate rate given the nature of the investments contained in the Retirement
Income Trust Fund and the expected return associated with the investments. For
these purposes, if the trustee of the Retirement Income Trust Fund has purchased
a life insurance policy, the trustee shall have the discretion to determine the
portion of the cash value of such policy available for purposes of annuitizing
the Retirement Income Trust Fund, in accordance with Section 2.3 of the
Agreement.

2.

The amount of the annual Contributions (or Phantom Contributions) to the
Retirement Income Trust Fund (or Accrued Benefit Account) has been based on the
annual incremental accounting accruals which would be required of the Bank
through the earlier of the Executive=s death or Benefit Age, (i) pursuant to APB
Opinion No. 12, as amended by FAS 106 and (ii) assuming a discount rate equal to
Six percent (6%) per annum, in order to provide the unfunded, non-qualified
Supplemental Retirement Income Benefit.

3.

Supplemental Retirement Income Benefit means an actuarially determined annual
amount equal to Seventy-Five Thousand Dollars ($75,000) at age 65 if paid
entirely from the Accrued Benefit Account or Forty-Eight Thousand Dollars
($48,000) at age 65 if paid from the Retirement Income Trust Fund.

The Supplemental Retirement Income Benefit:




·

the definition of Supplemental Retirement Income Benefit has been incorporated
into the Agreement for the sole purpose of actuarially establishing the amount
of annual Contributions (or Phantom Contributions) to the Retirement Income
Trust Fund (or Accrued Benefit Account). The amount of any actual retirement,
pre-retirement or disability benefit payable pursuant to the Agreement will be a
function of (i) the amount and timing of Contributions (or Phantom
Contributions) to the Retirement Income Trust Fund (or Accrued Benefit Account)
and (ii) the actual investment experience of such Contributions (or the monthly
compounding rate of Phantom Contributions).













--------------------------------------------------------------------------------







Exhibit A – Revised 11-05




4.

Schedule of Annual Gross Contributions/Phantom Contributions

Plan Year
                                                                   Amount




10/1/2006 – 9/1/2007

74,564

10/1/2007 – 9/1/2008

74,564

10/1/2008 – 9/1/2009

74,564

10/1/2009 – 9/1/2010

74,564

10/1/2010 – 9/1/2011

74,564

10/1/2011 – 9/1/2012

74,564

10/1/2012 – 9/1/2013

74,564

10/1/2013 – 9/1/2014

74,564

10/1/2014
                                                                   6,214

















































Exhibit A – Revised 11-05 - Cont=










--------------------------------------------------------------------------------
















MICHAEL SANCHEZ

GRANTOR TRUST AGREEMENT




FIRST NATIONAL BANK OF NASSAU COUNTY

Fernandina Beach, Florida

October 1, 2004


































Financial Institution Consulting Corporation

700 Colonial Road, Suite 102

Memphis, Tennessee 38117

WATS: 1-800-873-0089

FAX: (901) 684-7414

(901) 684-7400

MICHAEL SANCHEZ

GRANTOR TRUST AGREEMENT














--------------------------------------------------------------------------------







This Trust Agreement ("Trust") made effective the 1st day of October, 2004, by
and among MICHAEL SANCHEZ (hereinafter referred to as "Grantor"), FIRST NATIONAL
BANK OF NASSAU COUNTY, a federally-chartered commercial bank having its
principal place of business in Florida, or any successor corporation
(hereinafter referred to as the "Bank"), and SECURITY FEDERAL SAVINGS BANK, a
federally-chartered savings association with its principal place of business in
the State of Indiana (hereinafter referred to as the "Trustee").

WITNESSETH:

WHEREAS, it is the desire of Grantor to provide funds for the benefit of certain
designated beneficiaries in the event of his death, reserving unto himself the
right to receive payments during his lifetime, and to contribute or cause to be
contributed such funds or property as Grantor may currently possess or that
Grantor may become entitled to in the future by virtue of his employment
relationship or otherwise;

WHEREAS, the Bank has entered into a certain Executive Supplemental Retirement
Income Plan, effective as of the 1st day of October, 2004 (hereinafter referred
to as "Agreement") with Grantor, a copy of which is attached hereto as
Exhibit A; and

WHEREAS, the Bank has agreed to pay retirement benefits to Grantor, to pay
disability benefits to Grantor and to pay pre-retirement death benefits to the
designated Beneficiary of Grantor (collectively the "Benefit" or "Benefits") in
accordance with the terms and provisions of the Agreement, furthermore the Bank
has agreed to assure that the future payments of such amounts will not be
improperly withheld, and finally the Bank has agreed to establish a Retirement
Income Trust Fund which shall be maintained hereunder as a separate account
(hereinafter referred to as "Account"); and

WHEREAS, Grantor wishes to establish a trust for the purpose of benefiting
certain designated Beneficiaries in the event of Grantor's death and Grantor
wishes to establish a trust to accumulate assets to assist the Bank in
fulfilling certain obligations under the Agreement, to which trust the Bank
shall make contributions (AContributions@) in such amounts and at such times as
shall be determined in accordance with the terms of the Agreement and this
Trust; and

WHEREAS, the Bank desires to deposit with Trustee for the benefit of Grantor
such cash or other assets on an annual basis sufficient to discharge certain
obligations of the Bank under the Agreement as such obligations become due and
payable under the Agreement;

WHEREAS, Grantor and the Bank desire the Trustee to hold all funds contributed
by the Bank, and the Trustee is willing to hold and administer such funds,
pursuant to the terms of the Agreement and this Trust; and

WHEREAS, said Trustee herein above named has agreed to accept such trusteeship
and all interest in property which may come to it by this Trust, for the benefit
and use of Grantor and Grantor's beneficiary, designated pursuant to the
Agreement (ABeneficiary@), all in accordance with the provisions hereinafter set
forth;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, Grantor, Bank and Trustee do hereby covenant and agree as follows:











--------------------------------------------------------------------------------







ARTICLE I

GRANT OF TRUST

Grantor hereby establishes the Trust and does hereby grant, assign, set over,
transfer and deliver to Trustee, its successors and assigns, the property listed
on Exhibit A to the Agreement attached hereto for Grantor's benefit and the
benefit of any Beneficiary named thereunder. Said property shall be held by
Trustee, both as to interest, income and profit to be received therefrom, and
from the investment or reinvestment of said principal, interest, income or
profits, as follows: the Trustee shall hold the Trust property herein
transferred, and such additional property as may be hereafter acquired by
Trustee under the terms and conditions of this Trust.

The purpose of this Trust is the fulfillment of Grantor's desires, wishes and
objectives by transfer of all title over property contributed and the interest,
income and profits thereof, unto the said Trustee, it successors and assigns,
for the following uses and subject to the terms, conditions, powers and
agreements hereinafter specified.




ARTICLE II

ACCEPTANCE OF TRUST

The Trustee hereby accepts this Trust as evidenced by the Trustee's execution of
this Trust Agreement. The Bank hereby represents and warrants that it has the
full power, authority, and capacity to execute this Trust and perform its
obligation hereunder. This Trust constitutes a legal, valid and binding
obligation of the Grantor and the Bank, and is enforceable against the Bank in
accordance with its terms.




ARTICLE III

TRUST PROVISIONS

The Trustee shall receive any property from the Grantor and Contributions paid
to it in cash, or in other property acceptable to it, which shall from time to
time be transferred to the Trust by the Bank. The Trustee shall also receive
property contributed from any other source in cash, or in other property
acceptable to Trustee. The Trustee shall be accountable for all property and
Contributions received, but the Trustee shall have no duty to see that the
Contributions received are sufficient to provide for the retirement, disability,
death or other benefits provided under the Agreement, nor shall the Trustee be
obligated or have any right to enforce or collect any Contribution from the
Bank. All property and Contributions so received together with the income
therefrom and any other increment thereon shall be held, managed and
administered by the Trustee pursuant to the terms of this Trust.

The Trustee shall establish and maintain a separate account, the Account, for
Grantor or Beneficiary, to which shall be credited all Contributions by the
Bank, pursuant to the establishment of a Retirement Income Trust Fund under the
Agreement by and on behalf of Grantor, and all earnings thereon, and from which
there shall be deducted all distributions of Benefits, to or on behalf of the
Grantor or Beneficiary and any expenses of administering the Trust that may be
chargeable against the Account, as permitted herein.








3







--------------------------------------------------------------------------------







The Trustee shall hold, administer and invest Contributions, earnings on such
Contributions, and all other sums paid to the Trustee in accordance with the
provisions of this Trust.

As of the end of each calendar year the Trustee shall determine the fair market
value of the Trust investments, after adding any deposits made to the Trust and
deducting distributions and any expenses of administration paid out of the Trust
during such year. In determining such value, the Trustee shall use such
generally accepted methods and basis as the Trustee, in its discretion, shall
deem advisable; provided, however, that the Trustee shall be entitled to
request, receive and rely conclusively on the value of any insurance policy as
set forth in documents or schedules provided to the Trustee by the issuer or
Benefits Determiner. All income of the Trust earned during each calendar year
shall become principal as of the end of such year.

The Bank shall make Contributions to the Trust at the time and in the manner and
amount specified in the Agreement.

The Bank shall notify Grantor, as soon as reasonably practicable, after each
Contribution to the Trust on behalf of the Grantor. The form of such notice
shall be by mutual agreement between the Grantor and the Bank.

Any and all Contributions, as well as earnings thereon, made on behalf of
Grantor shall be deemed to be the sole and exclusive property of the Grantor.
After satisfying all liabilities of the Trust, the Grantor may withdraw, either
in whole or in part, any or all amounts contributed on behalf of the Grantor by
the Bank, including earnings thereon, at any time and from time to time within
thirty (30) days after the date of the most recent Contribution to the Trust, as
determined in the sole and exclusive discretion of the Grantor. Withdrawal
instructions shall be given to the Trustee in writing, and signed by the
Grantor. Such withdrawal instructions must be delivered to the Trustee on or
before midnight of the thirtieth (30th) day after the date of each Contribution.
A copy of such withdrawal instructions shall be delivered by the Grantor to the
Bank within five (5) days of delivery to the Trustee. All withdrawals shall be
deducted from Contributions on a first in first out basis in the event of more
than one Contribution within a thirty (30) day period. The lapse of or failure
to properly execute the withdrawal right for each separate Contribution shall be
final and conclusive with respect to that particular withdrawal right and such
withdrawal right or rights shall not be cumulative and shall not be carried
forward from year to year. No further claim or right of withdrawal exists in
favor of Grantor or any person, except those claims as set forth and specified
by the terms of the Agreement and this Trust relating to Benefits.

Exercise of such withdrawal rights shall terminate the Bank=s obligation to make
future Contributions to the Trust.








4







--------------------------------------------------------------------------------







To the extent the Grantor does not exercise his withdrawal rights with respect
to the Contributions, the Contributions, as well as earnings thereon, shall be
used by the Trustee:

(i)

to provide the applicable portion of the retirement benefit or disability
benefit payable to the Grantor pursuant to the Agreement and the Trust, as
calculated by the Benefits Determiner, referred to in Article VII,

(ii)

to provide the applicable portion of the pre-retirement death benefit payable to
the Beneficiary of the Grantor pursuant to the Agreement and the Trust, as
calculated by the Benefits Determiner, referred to in Article VII,

(iii)

to provide the Grantor with sufficient funds to pay any income taxes owed by
Grantor as certified by the Grantor to the Trustee in writing, as the result of
Grantor=s interest in the Trust, to the extent such taxes have not been withheld
and paid by the Bank,

(iv)

for the reasonable compensation of, and reasonable expenses incurred by, the
Trustee in connection with the administration of the Trust, pursuant to the
terms of the Trust, to the extent such compensation and expenses are not paid
directly by the Bank. The Bank may, from time to time, make additional
contributions to the Trust in such amount as shall be required to compensate the
Trustee as well as any actuarial firm employed to provide actuarial services to
the Bank and/or the Trustee; provided, however, that the Trustee shall have the
authority to pay the reasonable compensation and expenses set forth in this
subsection (iv) whether or not such additional contributions are made by the
Bank; and provided further, that the Trustee shall not be required to pay any
such actuarial expenses unless directed to do so by the Bank and/or the Grantor.

Grantor shall have the right to specifically direct the Trustee as to all Trust
investments, including those funds segregated in the Account, as described
below. Such investment direction and instruction shall be delivered to the
Trustee in writing by the Grantor. In the absence of specific instruction,
Trustee shall invest and reinvest the Trust estate pursuant to the terms
hereunder.

All amounts contributed by the Bank on behalf of the Grantor are intended to be
taxable compensation to Grantor. All earnings on the Contributions, to the
extent Contributions are invested in taxable investments, are intended to be
taxable to the Grantor in accordance with the grantor trust rules under the
Internal Revenue Code of 1986, Sections 671-679. No part of the Trust corpus is
intended at any time or under any circumstances to revert to the Bank.








5







--------------------------------------------------------------------------------







The Trustee shall reimburse Grantor, as such reimbursement(s) is (are) needed by
Grantor, for any additional taxes owed by Grantor, except for taxes withheld and
paid by the Bank, by virtue of his being Grantor and a beneficiary of this
Trust, as a result of the Bank Contributions to the Trust and annual investment
earnings on the Bank Contributions to the Trust. The total amount to be
reimbursed with respect to any particular tax year shall be determined by: (i)
adding taxable Contributions (if any) and taxable earnings of the Trust
attributable to the Retirement Income Trust Fund for a given tax year and (ii)
multiplying by the Grantor=s combined marginal tax rate (which shall reflect all
applicable income and employment taxes) for such tax year.

Any amendment or amendments that are or may be made to the Agreement shall not
increase the Trustee=s duties hereunder without the express written consent of
the Trustee.




ARTICLE IV

PAYMENTS FROM THE TRUST FUND

Payment of the applicable portion of the retirement benefit, pre-retirement
death benefit, or disability benefit shall be made from funds in the Account in
the time and manner that payments of Benefits are provided for under the
Agreement. Other payments authorized under Article III to be made by Trustee
shall also be made from funds in the Account. Payment or distribution of amounts
attributable to property separately contributed by the Grantor or any other
person shall be made at such time and in such manner as directed by the Grantor.

Nothing in this Trust Agreement shall relieve the Bank of its obligation to pay
the Benefits provided to Grantor or Beneficiary under the Agreement except to
the extent such obligation is met by the application of assets in the Account or
by any direct payments expressly required to be made by the Bank to the Grantor
or Beneficiary pursuant to the terms of the Agreement. In all instances, to the
extent the language in the Agreement conflicts with the language in this Trust,
the Trust shall be controlling. Nothing in this Trust Agreement shall require
the Trustee to enforce the payment of any Benefit under the Agreement that is
not met by the application of assets in the Account.




ARTICLE V

SPENDTHRIFT PROVISIONS

Except as otherwise required by law, no interest of Grantor or Beneficiary in,
or right to receive distribution from, assets held in the Account shall be
subject in any manner to sale, anticipation, transfer, assignment, pledge,
mortgage, encumbrance, hypothecation, attachment, garnishment, discharge or
other alienation or encumbrance of any kind, nor shall such interest or right to
receive distributions be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or obligations or claims against, Grantor or
Beneficiary, including claims in bankruptcy proceeds.








6







--------------------------------------------------------------------------------










ARTICLE VI

TRUSTEE’S POWERS




The Trustee shall have the following powers and authority in the administration
of the Trust, in addition to those vested in it elsewhere in this Trust
Agreement or by law:

(a)

To invest and reinvest Trust assets, without distinction between principal and
income, in any kind of property, real, personal or mixed, tangible or
intangible, and in any kind of investment, security or obligation suitable for
the investment of Trust assets, including federal, state and municipal tax-free
obligations and other tax-free investment vehicles, insurance policies and
annuity contracts, and any common trust fund, group trust, pooled fund, or other
commingled investment fund maintained by the Trustee or any other bank or entity
for Trust investment purposes in which the Trust is eligible to invest and the
provisions governing such fund shall be part of the Trust Agreement as though
fully restated herein; provided, however, that it is the intent of the Grantor,
which shall be precatory and not binding, that the Trustee invest the Trust
assets, in the absence of specific investment direction from the Grantor, to the
extent possible, in tax-free or tax-deferred investment vehicles, such as life
insurance or annuity products.

(b)

To purchase, and maintain as owner, a life insurance policy or policies with
respect to Grantor; provided, however, the Trustee shall not be required to
purchase or take any action under any life insurance policy or policies unless
so directed by the Grantor, which shall designate the face amount of and terms
of such policy and the insurance company;

(c)

To sell for cash or on credit, to grant options, convert, redeem, exchange for
other securities or other property, or otherwise to dispose of, any security or
other property at any time held except that the Trustee shall have no right or
obligation to take any action with respect to any insurance contract or policy
unless so directed by the Grantor;

(d)

To settle, compromise or submit to arbitration, any claims, debts or damages,
due or owing to or from the Trust, to commence or defend suits or legal
proceedings and to represent the Trust in all suits or legal proceedings;
provided, however, the Trustee shall not be expected or required to undertake
any of the foregoing unless there are sufficient assets in the Trust with which
to do so, or the Trustee has received assurances by a party to this Trust,
satisfactory to the Trustee, of the payment or reimbursement of the expenses
connected therewith;

(e)

To exercise any conversion privilege (other than conversion privileges with
respect to any insurance policy which shall be exercised only upon direction of
the Bank) and/or subscription right available in connection with securities or
other property at any time held, to oppose or to consent to the reorganization,
consolidation, merger or








7







--------------------------------------------------------------------------------







readjustment of the finances of any corporation, bank or association or to the
sale, mortgage, pledge or lease of the property of any corporation, bank or
association any of the securities of which may at any time be held and to do any
act with reference thereto, including the exercise of options, the making of
agreement or subscription, which may be deemed necessary or advisable in
connection therewith, and to hold and retain any securities or other properties
so acquired;

(f)

To hold cash uninvested for a reasonable period of time (not in excess of thirty
(30) days without the express written consent of the Grantor) under the
circumstances without liability for interest, pending investment thereof or the
payment of expenses or making distributions therewith;

(g)

To form corporations and to create trusts to hold title to any securities or
other property, all upon such terms and conditions as may be deemed advisable;

(h)

To employ suitable agents and counsel and to pay their reasonable expenses and
compensation;

(i)

To register any securities held hereunder in the name of the Trustee or in the
name of a nominee with or without the addition of words indicating that such
securities are held in a fiduciary capacity and to hold any securities in bearer
form and to combine certificates representing such securities with certificates
of the same issue held by Trustee in other fiduciary or representative
capacities, or to deposit securities in any qualified central depository where
such securities may be held in bulk in the name of the nominee of such
depository with securities deposited by other depositors, or deposit securities
issued by the United States Government, or any agency or instrumentalities
thereof, with a Federal Reserve Bank;

(j)

To make, execute and deliver, as Trustee, any and all conveyances, contracts,
waivers, releases or other instruments in writing necessary or proper for the
accomplishment of any of the foregoing powers; and

(k)

To have any and all other powers or authority, under the laws of the state in
which the Trustee=s principal executive offices are located, relevant to
performance in the capacity as Trustee.

When and if requested to do so by the Bank, significant and material actions
taken by the Trustee in connection with the administration of the Trust shall be
evidenced by a written instrument signed by the Trustee. The Bank shall be
entitled to receive a copy of said written instrument, upon written request
delivered to the Trustee.











8







--------------------------------------------------------------------------------







ARTICLE VII

BENEFITS DETERMINER; CHANGE IN CONTROL




The Bank has appointed Financial Institution Consulting Corporation as the
ABenefits Determiner@ to determine the manner and amount of payments to be made
to Grantor and/or the Beneficiary under the Agreement. In the event that the
Benefits Determiner fails to act or resigns, a successor benefits determiner
shall be:

(i)

selected jointly by the Grantor and the Bank, if no Change in Control has
occurred at the Bank, or,

(ii)

selected jointly by the Grantor and Trustee, if a Change in Control has occurred
at the Bank.

For these purposes, a AChange in Control@ of the Bank shall mean:

(A) A reorganization, merger, merger conversion, consolidation, or sale of all
or substantially all of the assets of the Bank to another entity which is not
controlled by the Bank, or a similar transaction occurs in which the Bank is not
the resulting entity; or

(B) That individuals who constitute the Board of Directors on the effective date
hereof (the "Incumbent Board") cease for any reason to constitute at least a
majority thereof, provided that any person becoming a Director subsequent to the
date hereof whose election was approved by a vote of at least three-quarters of
the Directors comprising the Incumbent Board shall not be considered a
replacement Director for purposes of a change in control; or

(C) The acquisition of ownership or power to vote more than 25% of the votes
eligible to be cast at a meeting of the members or stockholders, as applicable,
of the Bank; or

(D) If the Bank is organized in stock form, the acquisition by any person or
entity of Aconclusive control@ of the Bank within the meaning of 12 C.F.R. '
574.4(a), or the acquisition by any person or entity of Arebuttable control@
within the meaning of 12 C.F.R. ' 574.4(b) that has not been rebutted in
accordance with 12 C.F.R. ' 574.4(c). For purposes of this paragraph, the term
Aperson@ refers to an individual or corporation, partnership, trust association
or other organization.

Notwithstanding anything to the contrary herein, a conversation of the Bank to a
stock savings bank on a stand-alone basis or as a subsidiary of a stock or
mutual holding company shall not be deemed a Change in Control.

Trustee shall not be responsible for determining whether a Change in Control (as
hereinafter defined) has occurred. Bank or Grantor shall be required to notify
Trustee, in writing, of the occurrence of a Change in Control or imminent Change
in Control (for these purposes, a Change in Control shall be imminent if it
shall occur within sixty (60) days from the date of said notice) and the Trustee
shall be entitled to rely conclusively upon such notification for all purposes
of a Change in Control hereunder without any liability or further duty with
respect thereto. The Trustee shall not be








9







--------------------------------------------------------------------------------







charged with actual knowledge of a Change in Control until it has received
notice, in writing, of such Change in Control or imminent Change in Control.

At the request of the Benefits Determiner, the Bank (or, if the Bank fails to do
so within ten (10) days after the receipt of a written request from the Trustee,
the Grantor or Beneficiary) shall provide the Benefits Determiner with
sufficient information to determine the Benefits payable to Grantor and
Beneficiary under the Agreement.

ARTICLE VIII

PAYMENT OF TAXES AND EXPENSES

When so instructed by the Grantor, the Trustee shall pay out of the Trust, all
taxes of any and all kinds levied or assessed under existing or future laws
against the Grantor, with respect to the principal or earnings of the Trust, to
the extent such taxes are not satisfied by withholding by the Bank, or against
the Trustee, in its capacity as such, or against the Trust.

The Trustee shall be paid such reasonable compensation and expenses as shall
from time to time be agreed upon by the Bank and the Trustee. The Bank shall pay
directly to the Trustee, or contribute to the Trust, amounts, in excess of
amounts required to be contributed under the Agreement, which are sufficient to
pay the reasonable compensation and expenses of Trustee. In the event that the
Bank fails to pay the Trustee=s reasonable compensation and expenses, such
compensation and expenses incurred by the Trustee in connection with the
administration of the Trust shall be withdrawn by the Trustee out of the Trust.

ARTICLE IX

RECORDS AND ACCOUNTS OF TRUSTEE

The Trustee shall keep accurate and detailed accounts of all investments,
receipts, disbursements and other transactions hereunder, and all accounts,
books and records relating thereto shall be open to inspection and audit at all
reasonable times by any person designated by the Bank or Grantor or Beneficiary.

Within thirty (30) days after the close of each fiscal year of the Trust (which
fiscal year shall be the same as the tax year of the Grantor) or such date as
may be agreed upon in writing between the Grantor, Bank and the Trustee, and
within forty-five (45) days after the effective date of the resignation or
removal of the Trustee as provided hereunder, the Trustee shall file with the
Grantor (or in the event of the Grantor=s death, the Grantor=s Beneficiary) and
the Bank a written accounting setting forth all investments, receipts,
disbursements and other transactions effected by it during the year ending on
such date (but not including any part of such year for which such an accounting
has previously been filed) and certified as to the accuracy of the information
set forth therein. In valuing any policy or contract issued by an insurance
company, the Trustee may rely conclusively on any value placed thereon by the
issuer thereof or the Benefits Determiner. Such accounting may incorporate by
reference any and all schedules and other statements setting forth investments,
receipts, disbursements and other transactions effected during the period for
which such accounting is rendered that the Trustee has furnished to the Grantor
and the Bank prior to the filing of such








10







--------------------------------------------------------------------------------







accounting. Each accounting so filed (and copies of any schedules and statements
incorporated therein by reference as aforesaid) shall be open to inspection
during business hours by the Bank, Grantor or any person designated by Grantor
and, after Grantor's death, by Beneficiary or any person designated by said
Beneficiary, for a period of sixty (60) days immediately following the date on
which the accounting is filed with the Grantor and the Bank. In the absence of
written exceptions or objections to any such accounting filed by the Grantor (or
if deceased, the Beneficiary) or the Bank within ninety (90) days, the Grantor
(or Beneficiary, if applicable) and the Bank shall be deemed to have jointly
approved such accounting; and in such case, or upon the written approval of the
Grantor (or Beneficiary, if applicable) and the Bank of any such accounting, the
Trustee shall be released, relieved and discharged with respect to all matters
set forth in such accounting as though such accounting had been settled by the
decree of a court of competent jurisdiction.

ARTICLE X

PROTECTION OF THE TRUSTEE

The Trustee shall be fully protected by the Bank and the Grantor in relying upon
a certification of the Grantor, or when appropriate, an authorized
representative of the Bank with respect to any instruction, direction or
approval of the Grantor, or when appropriate, the Bank required or permitted
hereunder, and protected also in relying upon the certification until a
subsequent certification is filed with the Trustee.

The Trustee shall be fully protected in acting upon any instrument, certificate,
or paper believed by it to be genuine and to be signed or presented by the
proper person or persons, and the Trustee shall be under no duty to make any
investigation or inquiry as to any statement contained in any such writing, but
may accept the same as conclusive evidence of the trust and accuracy contained
therein.

Except for its gross negligence in selecting a successor benefits determiner,
the Trustee shall not be liable for any action or failure to act of the Benefits
Determiner, for following any direction or instruction of the Benefits
Determiner, or for the proper application of any part of the Trust if
distributions are made in accordance with information provided to it by, or the
directions of, the Benefits Determiner.

The Trustee's obligations hereunder shall be determined solely by the terms of
this Trust Agreement and the directions of the Benefits Determiner given to it
pursuant to the terms of this Trust.

The Trustee shall not be liable hereunder for any loss or diminution of the
Trust resulting from any reasonable action taken or omitted or any action taken
by the Trustee in accordance with this Trust Agreement.

The Trustee shall be entitled to conclusively rely upon any written notice,
direction, instruction, certificate or other communication believed by it to be
genuine and to be signed by the proper person or persons.

Nothing contained in this Trust Agreement shall require the Trustee to risk or
expend its own funds in the performance of its duties hereunder. In the
acceptance and performance of its duties hereunder, the Trustee acts solely as
trustee of the Trust and not in its individual capacity, and all persons, other
than Bank, Grantor, or Beneficiary having any claim against the Trustee related
to this Trust Agreement or the actions or agreements of the Trustee contemplated
hereby shall look solely to the Trust for the payment or satisfaction thereof,
except to the extent that the Trustee has engaged in willful misconduct or gross
negligence, or the Trustee has willfully breached its obligation under this
Trust Agreement.

ARTICLE XI

RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

The Trustee acting hereunder may resign at any time by giving at least ninety
(90) days written notice to the Grantor.

The Grantor and the Bank may jointly remove the Trustee at any time by giving at
least ninety (90) days prior written notice to the Trustee. The Grantor and the
Bank shall jointly appoint a successor trustee to fill any vacancy in the office
of Trustee, howsoever caused, which successor trustee shall be a bank or trust
company located in the continental United States. However, in the event of a
Change in Control, the Grantor shall have the sole power to remove the Trustee
and appoint a successor trustee pursuant to this Section.

Each successor trustee shall succeed to the title to the Trust vested in its
predecessor, without the signing or filing of any further instrument, but any
resigning or removed trustee shall execute all documents and do any acts
reasonably necessary to vest such title of record in any successor trustee. Each
successor trustee shall have and enjoy all powers, both discretionary and
ministerial, of its predecessor. No successor trustee shall be personally liable
for any act or failure to act of any predecessor trustee; and, with the joint
approval of the Grantor and Bank (or if a Change in Control has occurred, with
the approval of Grantor only), a successor trustee may accept the account
rendered and the property delivered to it by its predecessor trustee as a full
and complete discharge of the predecessor trustee without incurring any
liability or responsibility for so doing.

ARTICLE XII

TRUST IRREVOCABLE

There are no conditions or reservations of power in any person to revoke this
Trust, in whole or in part. This Trust shall be irrevocable. There are no
conditions or reservations of power in any person to free any or all of the
property constituting the Account from the terms of the Trust, except the right
of Grantor to make withdrawals of Bank Contributions from the Account within
thirty (30) days after the date of such Contribution and the right of the
Trustee to apply the assets of the Account to the payment of reasonable
compensation, expenses, costs and taxes of the Account, associated with the
administration of the Agreement, including taxes owed by the Grantor or the
Trust related to the Contributions or earnings of the Trust. The Trust shall
only be amended with the unanimous consent of the Trustee, the Bank, and Grantor
(or if applicable, the Beneficiary).








11







--------------------------------------------------------------------------------







ARTICLE XIII

AMENDMENT OR TERMINATION OF TRUST

This Trust Agreement may be amended by a written instrument executed by the
parties hereto. Notwithstanding the foregoing, no such amendment shall conflict
with the terms of the Agreement. Any amendment or amendments that are or may be
made to the Agreement shall not increase the Trustee=s duties hereunder without
the express written consent of the Trustee.

Unless terminated earlier by the Grantor pursuant to this Article, the Trust
shall continue throughout the life of the Grantor until retirement or disability
benefits payable from the Account are paid, and if necessary, the Trust shall
continue throughout the life of Beneficiary until the remaining retirement or
disability benefits are paid or until any pre-retirement death benefits payable
from the Account are paid. The Trust shall terminate only upon:

(i)

the complete satisfaction of all Benefit obligations of the Bank to Grantor or
Beneficiary payable from the Account of the Trust pursuant to the Agreement, as
certified by the Benefits Determiner, and

(ii)

the complete distribution of all of the assets of the Account pursuant to the
terms of the Agreement.

Notwithstanding the above, at any time after the final Bank Contribution is made
to the Trust in accordance with the schedule set forth at Exhibit A of the
Agreement, the Grantor may elect to terminate the Trust and distribute the
assets of the Trust to himself. Such election shall be made in writing and shall
be delivered to the Bank and the Trustee. Such election shall acknowledge that
the distribution pursuant to such election shall be made in lieu of any other
benefits payable to Grantor and/or his Beneficiaries pursuant to the Agreement
and that upon such distribution, no further liabilities exist under the
Agreement.

Upon termination of the Trust, the Trustee shall continue to have such powers as
are necessary or desirable to wind up the business of the Trust, including the
preparation of the final accounting and filing of any tax returns and/or payment
of any taxes due and owing in connection with the Trust. Upon termination of the
Trust and following the satisfaction of all liabilities of the Trust, all assets
remaining in the Trust, if any, shall be distributed to the Grantor or
Beneficiary, as applicable.

ARTICLE XIV

EXCLUSIVE BENEFIT

The Account shall be held by the Trustee in accordance with the terms of this
Trust and the Agreement for the exclusive benefit of Grantor and Beneficiary,
and shall be applied to provide Benefits under the Agreement in accordance with
the terms thereof, to pay taxes and compensation, costs and expenses of the
Trustee to the extent not otherwise paid by the Bank and to make such other
payments authorized under Article III.




ARTICLE XV

FIDUCIARY RESPONSIBILITY AND LIABILITY

In carrying out its responsibilities under the Trust, the Trustee and any other
fiduciary hereunder shall act solely in the interest of the Grantor and
Beneficiary and with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims. Nothing contained herein shall be construed to
narrow or limit the Trustee=s right to rely on the certifications, instruments,
or papers upon which it relies in good faith in carrying out its duties and
responsibilities hereunder, as more fully set forth in Article X.

The Bank shall, to the extent permitted by law, indemnify the Trustee and hold
it harmless from and against any claims or liabilities, losses, costs or
expenses (including reasonable attorney's fees) of whatsoever kind and nature
that may be asserted against or incurred by the Trustee by reason of its taking
or refraining from taking action hereunder, except to the extent due to the
Trustee's gross negligence or willful misconduct, as finally determined by a
court of law or pursuant to binding arbitration.

ARTICLE XVI

PAYMENTS TO MINORS

In the event that any amounts due and owing hereunder are payable to any
Beneficiary that is a minor, such amounts shall not be paid to such Beneficiary
but shall be paid instead to such persons parent or legal guardian for the
benefit of such Beneficiary, until such Beneficiary reaches the age of majority
and the Trustee shall have no obligation to see to the proper application
thereof.

ARTICLE XVII

RULE AGAINST PERPETUITIES

Notwithstanding any other provision of this Trust, unless sooner terminated in
accordance with its provisions, this Trust shall cease and terminate within
twenty-one (21) years (plus any required period of gestation) after the death of
the last survivor of the following persons: (i) the Grantor, or (ii) any
individual Beneficiary living at the date of the Grantor=s death. If the
designated Beneficiary hereunder is a trust, the persons who are beneficiaries
of said trust shall be deemed to be the individual Beneficiaries hereunder. If
on the day preceding the expiration of such period any property is still held in
trust hereunder, such property shall immediately vest in and be distributed to
the designated Beneficiary hereunder.








12







--------------------------------------------------------------------------------







ARTICLE XVIII

GOVERNING LAWS

This Trust Agreement and the Trust created herein shall be constructed,
regulated and administered under the laws of Indiana. All contributions to the
Trust shall be deemed to take place in such state. The Trustee may at any time
initiate an action or proceeding for the settlement of its accounts or for the
determination of any question of construction that may arise or for
instructions, and the only necessary parties defendant to such action shall be
the Bank and Grantor, except that the Trustee may, if it so elects, bring in as
parties defendant any other person or persons.

ARTICLE XIX

COUNTERPARTS

This Trust Agreement shall be executed in any number of counterparts, each one
of which shall be deemed to be an original.

ARTICLE XX

NOTICE

Every direction, revocation or notice authorized or required hereunder shall be
deemed delivered to the Bank, the Trustee or the Benefits Determiner as the case
may be:

(i)

on the date it is personally delivered to the Bank, the Trustee or the Benefits
Determiner at its respective principal executive offices, or

(ii)

three (3) business days after it is sent by registered or certified mail,
postage prepaid, addressed to the Bank, the Trustee or the Benefits Determiner
at such principal executive offices.

Every direction, revocation or notice authorized or required hereunder shall be
deemed delivered to the Grantor or Beneficiary as the case may be:

(i)

on the date it is personally delivered to him or her, or

(ii)

three (3) business days after it is sent by registered or certified mail,
postage prepaid, addressed to him or her at the last address shown for him or
her on the records of the Bank.

Grantor shall keep the Bank and the Trustee informed of his current address and
the current address of his Beneficiary. Neither the Bank nor the Trustee shall
be obligated to search for the whereabouts of any person. If the location of
Grantor is not made known to the Bank or the Trustee within one (1) year after
the date on which distribution of retirement benefits from the Account is to
first be made per the Agreement, distribution may be made as though Grantor had
died at the end of the one (1) year period.

Communications under this Trust Agreement shall be in writing and, unless
notification of a change of address is received by the appropriate parties,
shall be sent to the following addresses:

Trustee:

Security Federal Savings Bank

Attention:

Suzanne Chilcott, SVP & Trust Officer

314 Fourth St.

Logansport, IN 46947

Telecopier:

(574) 722-3760

Bank:

First National Bank of Nassau County

1891 South 14th Street.

Fernandina Beach, FL 32034

Attention:

Michael Sanchez, President & CEO

Telecopier:

(904) 321-1511

This Trust Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which shall together
constitute only one agreement.

ARTICLE XXI

WAIVER OF NOTICE

Any notice required hereunder may be waived by the person entitled thereto.

ARTICLE XXII

GENDER AND NUMBER

Where the context permits, words in the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural, and the
plural shall include the singular.

ARTICLE XXIII

HEADINGS

The headings of Sections of this Trust Agreement are for convenience of
reference only and shall have no substantive effect on the provisions of this
Trust Agreement.

ARTICLE XXIV

SEVERABILITY

In the event any provision of this Trust Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Trust Agreement, and the Trust Agreement shall be
construed and enforced as if such illegal or invalid provision had never been
contained herein.











13







--------------------------------------------------------------------------------







ARTICLE XXV

MERGER OR CONSOLIDATION OR SALE OF ASSETS OF BANK

In the event of the merger or consolidation of the Bank with or into any other
corporation, or in the event substantially all of the assets of the Bank shall
be transferred to another corporation, the successor corporation resulting from
the merger or consolidation, or the transferee of such assets, as the case may
be, shall, as a condition to the consummation of the merger, consolidation or
sale, assume the obligations of the Bank hereunder and shall be substituted for
the Bank hereunder.

ARTICLE XXVI

AGREEMENT BINDING

The Trustee by executing this Trust Agreement agrees to be bound by the terms
hereof and agrees to hold any property acceptable to the Trustee added hereto in
accordance with the terms and conditions hereof. This Trust Agreement shall
extend to and be binding upon the successors of the parties hereto.











14







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this instrument has been executed as of the day and year
first above written.

WITNESS:

GRANTOR

 

 

 

  

 

 

 

 

/s/ Bethany Kessel

 

By:  

/s/ Michael Sanchez

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

SECURITY FEDERAL SAVINGS BANK

 

 

 

 

 

 

 

 

/s/ Maureen S. Prentice

 

By:

/s/ Michael G. Sanchez

 

 

Title:

Vice President & Sr. Trust Officer

 

 

 

 

 

 

 

 

WITNESS:

 

FIRST NATIONAL BANK OF NASSAU COUNTY

 

 

 

 

 

 

 

 

/s/ Bethany Kessel

 

By:

/s/ /s/ Timothy S. Ayers

 

 

Title:

SVP/CFO












